Case: 0:18-cv-00015-HRW Doc #: 11-2 Filed: 12/17/18 Page: 1 of 49 - Page ID#: 61




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                   AT ASHLAND
                           Civil Action No. 18-15-HRW




           GARY TURNER                                                   PLAINTIFF



           VS.              DEPOSITION FOR THE DEFENDANT



           MARATHON PETROLEUM COMPANY, LP                                DEFENDANT




                                          *     *      *



           DEPONENT:        GARY A. TURNER
           DATE:            OCTOBER 4, 2018




                                  KITTY SHAY, CM
                            Certified Court Reporters
                                  P.O. Box 5505
                         Louisville, Kentucky 40255-0505
                                  (502) 648-6390
                         certifiedreporterslouisville.com



                                                                      EXHIBIT 1
Case:
  Gary0:18-cv-00015-HRW
          Turner        Doc #: 11-2 Filed: 12/17/18 Page: 2 of 49 - Page ID#: 10/4/2018
                                                                              62

                                                           2                                                           4
                             INDEX                                                             APPEARANCES
       Examination by Mr. Hornback................... 5
       Examination by Barnett........................184
       Further Examination by Mr. Hornback...........188             FOR THE PLAINTIFF:
       Reporter's Certificate........................191
                                                                             EDWARD E. DOVE
                            EXHIBITS                                         LAURA J. REYNOLDS
       Exhibit No. 1................................. 11                     201 West Short Street, Suite 300A
              (Resume)                                                       Lexington, Kentucky 40507
       Exhibit No. 2................................. 19                     MICHAEL A. BARNETT
              (Marathon Employment Application)
       Exhibit No. 3................................. 26                     271 West Short Street, Suite 102
              (Letter to Gary A. Turner from Katie E.                        Lexington, Kentucky 40507
              Scherer dated 6-20-12)
       Exhibit No. 4................................. 29
              (Employment Offer Summary dated 6-14-12)               FOR THE DEFENDANT:
       Exhibit No. 5................................. 33
              (Physical Abilities Test Consent Form
              dated 6-24-12)                                                 MICHAEL D. HORNBACK
       Exhibit No. 6................................. 35                     SARAH T. LAREN
              (Job description for utility operator)
       Exhibit No. 7................................. 37                     Littler Mendelson, P.C.
              (Equal Employment Opportunity policy                           333 West Vine Street, Suite 1720
              at Marathon)
       Exhibit No. 8................................. 38                     Lexington, Kentucky 40507
              (Harassment Policy at Marathon)
       Exhibit No. 9................................. 39             ALSO PRESENT:
              (Code of Business Conduct for Marathon)
       Exhibit No. 10................................ 42                    DAWN SMITH
              (New Employee Orientation (NEO) form
              dated 8-5-12)
       Exhibit No. 11................................ 47
              (General Work Rules)
       Exhibit No. 12................................ 52
              (CRLLC Training Detail Report)
       Exhibit No. 13................................ 78
              (New Hourly Employee Evaluation Form)
       Exhibit No. 14................................101
              (Document entitled Investigation
              Meeting with Gary Turner, December 26,
              2012 at 2 p.m.)
       Exhibit No. 15................................119
              (U.S. Equal Employment Opportunity
              Commission Intake Questionnaire)



                                                           3                                                           5
                       INDEX (Continued)                       1              The deposition of GARY A. TURNER,
       Exhibit No. 16................................131       2    taken in the offices of Edward E. Dove, 201 West
              (Civil Summons; Complaint)
       Exhibit No. 17................................133       3    Short Street, Suite 300A, Lexington, Kentucky, on
              (Plaintiff's FRCP 26(c) Initial                  4    Thursday, the 4th day of October, 2018, at
              Disclosures)
                                                               5    approximately 9:55 a.m.; said deposition being
       Exhibit No. 18................................137
              (Plaintiff's Responses to Defendant's            6    taken pursuant to Notice for use in accordance
              First Interrogatories; Plaintiff's
                                                               7    with the Federal Rules of Civil Procedure.
              Responses, Defendant's First Requests
              for Production of Documents to                   8
              Plaintiff)                                       9                           *   *   *
       Exhibit No. 19................................172
              (City of Huntington 901 Form)                    10
       Exhibit No. 20................................175       11             GARY A. TURNER, after first being duly
              (Application for Employment dated
              8-12-14)                                         12   sworn, was examined and testified as follows:
       Exhibit No. 21................................176       13
              (Letter to Lt. G. A. Turner from
                                                               14                          *   *   *
              Greg Fuller dated 5-21-04)
       Exhibit No. 22................................177       15
              (Findings of fact and conclusions of
                                                               16                       EXAMINATION
              law of the Firemen's Civil Service
              Commission)                                      17

                                                               18   BY MR. HORNBACK:
                                                               19       Q.      Could you state your name for the
                                                               20   record, please, sir.
                                                               21       A.      Gary Arness Turner.
                                                               22       Q.      What's your middle name?
                                                               23       A.      Arness, A-R-N-E-S-S.
                                                               24       Q.      Okay.   Mr. Turner, my name is
                                                               25   Michael Hornback.   We met a few minutes ago before



                                       Certified Court Reporters
                                             502-648-6390                                          EXHIBIT 1
Case:
  Gary0:18-cv-00015-HRW
          Turner        Doc #: 11-2 Filed: 12/17/18 Page: 3 of 49 - Page ID#: 10/4/2018
                                                                              63

                                                                       6                                                            8
    1    the deposition started.         I and my law firm                 1        A.        Will do.
    2    represent Marathon in this case that you have                     2        Q.        If you'll let me finish asking a
    3    filed.       Have you ever given a deposition before?             3    question before you start to answer, I'll try to
    4           A.        Yes.                                             4    extend to you the same courtesy just so the court
    5           Q.        Okay.    How many times have you given           5    reporter can take down everything accurately.      All
    6    a deposition?                                                     6    right?
    7           A.        Twice.                                           7        A.        Sure.
    8           Q.        Okay.    What was the first time you             8        Q.        Okay.   And if you need a break at
    9    gave a deposition?        Do you remember what year that          9    any time, let me know.   I'm sure I'll have to take
    10   was generally?                                                    10   a break, so if you need to use the restroom,
    11          A.        1994.                                            11   whatever, just let me know and we'll do that.
    12          Q.        What kind of case was that?        Were          12   Have you taken any medications today?
    13   you a party or a witness?                                         13       A.        No.
    14          A.        Party.                                           14       Q.        Is there any reason that you feel
    15          Q.        Okay.    What kind of case was it?               15   like your deposition shouldn't go forward today?
    16          A.        Discrimination law case.                         16       A.        Not at all.
    17          Q.        And that was race discrimination;                17       Q.        Okay.   What's your current home
    18   correct?                                                          18   address?
    19          A.        Yes.                                             19       A.        1817 Artisan Avenue, A-R-T-I-S-A-N
    20          Q.        That was against --                              20   Avenue, Huntington, West Virginia 25703.
    21          A.        City of Huntington.                              21       Q.        And are you married?
    22                    COURT REPORTER:      I didn't hear what          22       A.        Sure.
    23   you said.                                                         23       Q.        Okay.   What's your wife's name?
    24                    THE WITNESS:       City of Huntington.           24       A.        Rosemary Elaine.
    25                    MR. DOVE:     You need to speak up.              25       Q.        Okay.   How long have you been



                                                                       7                                                            9
     1   I'm having trouble hearing you too.                               1    married to her?
     2                     THE WITNESS:      Okay.                         2        A.        16 -- 16 years.
     3           Q.        And the second deposition, when was             3        Q.        Congratulations.   Is she employed?
     4   that?                                                             4        A.        Sure.
     5           A.        Well, on the fire department, being             5        Q.        Where does she work?
     6   an officer, I was witness to a vehicle versus                     6        A.        Marshall University police
     7   pedestrian.                                                       7    department.
     8           Q.        So just a witness in that case?                 8        Q.        Okay.
     9           A.        Uh-huh.                                         9        A.        Public safety.
    10           Q.        You've been through this obviously              10       Q.        Okay.   Do you have any family
    11   twice before then, but I'll give you a few ground                 11   members that reside in the Ashland area that are
    12   rules real quick.                                                 12   over 18 years old?
    13           A.        Okay.                                           13       A.        No.
    14           Q.        You've been doing a good job so far,            14       Q.        Other than talk with your attorney,
    15   but speak up so we can all hear you, if you don't                 15   what did you do, if anything, to prepare for your
    16   mind.                                                             16   deposition today?
    17           A.        Sure.     Sure.                                 17       A.        Just read over notes or case work,
    18           Q.        Give verbal responses, yes or no,               18   case log.
    19   rather than shaking your head.              It's easier for       19       Q.        Okay.   Read over notes, are those
    20   the court reporter to take down your answer that                  20   notes that you had handwritten down or is it stuff
    21   way.     If I ask an unclear question, which will                 21   inside this lawsuit?
    22   happen, I guarantee that will happen --                           22       A.        Inside the lawsuit.
    23           A.        Got you.                                        23       Q.        Now, where did you go to high
    24           Q.        -- if you don't understand, you just            24   school?
    25   let me know, okay?          I'll try to rephrase it.              25       A.        Huntington High.



                                               Certified Court Reporters
                                                     502-648-6390                                           EXHIBIT 1
Case:
  Gary0:18-cv-00015-HRW
          Turner        Doc #: 11-2 Filed: 12/17/18 Page: 4 of 49 - Page ID#: 10/4/2018
                                                                              64

                                                               10                                                              12
    1           Q.       Been in Huntington your whole life?        1    job?
    2           A.       Born in Logan, West Virginia, but          2           A.     That's correct.
    3    54 years of Huntington.                                    3           Q.     Okay.    Under experience you list
    4           Q.       Okay.   Great.    Did you attend           4    retired captain from the Huntington, West Virginia
    5    college?                                                   5    Fire Department; right?
    6           A.       Sure.                                      6           A.     Uh-huh.
    7           Q.       Marshall; is that right?                   7           Q.     Then the next bullet point down
    8           A.       Sure.   Uh-huh.                            8    under experience it says, current card holder as a
    9           Q.       We'll look at some of your                 9    hazardous material technician; do you see that?
    10   employment -- or your educational background here          10          A.     That's correct.      Uh-huh.
    11   in just a second.       After college, and I don't want    11          Q.     What is a hazardous material
    12   to go through every job, but can you just tell me          12   technician?
    13   generally after college what your employment               13          A.     You're just trained to identify and
    14   history was, what you did.                                 14   mitigate hazardous material, basically.
    15          A.       Well, I was older.    Going through        15          Q.     What type of hazardous material?
    16   college I was already employed, employed and going         16          A.     Hazardous material could be anything
    17   to college.     I was with the fire department when I      17   in the military.
    18   graduated from college.                                    18          Q.     That was training you got in the
    19          Q.       I got you.   Okay.   And you were          19   military; is that right?
    20   employed with the fire department until 2011; does         20          A.     Also in the fire department.
    21   that sound about right?                                    21          Q.     Okay.    Do you still hold that --
    22          A.       That's right.     That's correct.          22          A.     It's expired.
    23          Q.       Is that when you retired from the          23          Q.     It's expired, okay.       Did you hold it
    24   fire department?                                           24   while you were employed at Marathon?
    25          A.       Yes, sir.                                  25          A.     Sure.    Uh-huh.



                                                               11                                                              13
    1           Q.       And what rank did you have at the           1                 MR. DOVE:     You have to say yes or
    2    time you retired?                                           2   no.
    3           A.       Captain.                                    3                 THE WITNESS:       Yes.
    4           Q.       And we've got several exhibits here,        4          Q.     What type of training did you have
    5    some of them will be quicker than others, but I'll          5   to go through to get that card as a hazardous
    6    try to be as quick as I can with them.       Mark that      6   material technician?
    7    one.                                                        7          A.     Various classroom hours, hands-on
    8           (TURNER DEPOSITION EXHIBIT 1 MARKED)                 8   training.
    9           Q.       Mr. Turner, this appears to be your         9          Q.     Was there any -- was safety training
    10   resume; is that right, sir?       It's been marked as      10   a part of that generalized training that you
    11   Exhibit 1 to your deposition.                              11   received to get that card for hazardous material
    12          A.       Sure.                                      12   technician?
    13          Q.       And at the bottom you'll see numbers       13          A.     Safety is one.
    14   there.      It says PLA and then it has -- the number      14          Q.     What type of safety training do you
    15   79 is the last two digits.                                 15   recall about or safety training you went through
    16          A.       Oh, okay.                                  16   to get that card; do you recall?
    17          Q.       That signifies that you produced           17          A.     No.     No.
    18   this document to us in discovery.       Okay?              18          Q.     The next bullet point down says,
    19          A.       Uh-huh.                                    19   current certification of technical transportation
    20          Q.       I wanted to talk a little bit about        20   of hazardous material; do you see that?
    21   your resume.     Under objective it says, to obtain        21          A.     Yes, I do.
    22   employment as a utility operator; is that right?           22          Q.     Okay.     What is technical
    23          A.       That's correct.                            23   transportation of hazardous material?        What's
    24          Q.       Is this the resume then that you           24   that --
    25   submitted to Marathon when you were applying for a         25          A.     I was what's called an 88 Mike in



                                            Certified Court Reporters
                                                  502-648-6390                                         EXHIBIT 1
Case:
  Gary0:18-cv-00015-HRW
          Turner        Doc #: 11-2 Filed: 12/17/18 Page: 5 of 49 - Page ID#: 10/4/2018
                                                                              65

                                                            14                                                          16
    1    the military and you're in charge of properly           1    rang we were talking about training that you
    2    receiving, checking paperwork and hauling to            2    actually conducted for others at the National
    3    wherever it's designated to go.                         3    Guard.    What type of training did you do for
    4        Q.        Was safety training also a part of        4    others?
    5    that?                                                   5        A.        Being in the transportation field
    6        A.        Yes, sir.                                 6    you train, drive trucks, various sizes from
    7        Q.        Do you recall what type of safety         7    tractor trailer down to cut V, which is smaller
    8    training you received for that?                         8    trucks, PMCS, which I said, which is preventive
    9        A.        Just various safety, lifting,             9    maintenance checks and services, you're in charge
    10   marking, identifying and written stuff.                 10   of all of the training just in general.   Pretty
    11       Q.        And in both of those instances where      11   much 19 evolutions in the National Guard we do.
    12   you were card holder as the hazardous material          12   Can't verbatim state 1 through 19, but you do that
    13   technician and then being certified as a technical      13   every year.
    14   transportation of hazardous material, was safety        14       Q.        Okay.   Did you ever have an instance
    15   an important aspect of those --                         15   where you were training folks and you felt like
    16       A.        Yes.                                      16   those individuals just weren't picking up on the
    17       Q.        -- two certifications for card            17   training or weren't doing well with their
    18   holder?                                                 18   training?
    19       A.        Yes.                                      19       A.        Not that I recall.
    20       Q.        And that's because you were dealing       20       Q.        So everybody you trained picked up
    21   with hazardous material that could be harmful to        21   on what they were supposed to be doing without any
    22   you or others; is that right?                           22   problems?
    23       A.        Yes.                                      23       A.        They were tracking according to
    24       Q.        If you go down under work history on      24   schedule, yes.
    25   your resume, you said you currently work full time      25       Q.        And if they weren't tracking



                                                            15                                                          17
    1    in the capacity as a decontamination observer,          1    according to schedule, what would you have done in
    2    controller/trainer with -- I think that's the West      2    those instances with their training?
    3    Virginia Army National Guard --                         3        A.        Remedial training.
    4        A.        Army National Guard.                      4        Q.        More training?
    5        Q.        -- is that right?   Okay.   What type     5        A.        Yes.
    6    of training did you do while you were -- are you        6        Q.        And if they weren't picking up that
    7    still -- let me back up.     Are you still employed     7    training, would they be subject to being either
    8    at all with the West Virginia Army National Guard?      8    terminated or not allowed to do certain activities
    9        A.        No, sir.                                  9    because they weren't picking up on the training?
    10       Q.        Okay.   When did you stop that            10       A.        No, sir.
    11   employment?                                             11       Q.        Under education on your resume,
    12       A.        May of 2013.                              12   which is Exhibit 1, you list Marshall University
    13       Q.        Was there any particular reason?          13   in Huntington; is that right?
    14       A.        Retired.                                  14       A.        That's correct.
    15       Q.        Okay.   Were you responsible for          15       Q.        And you got a Regents Bachelor's of
    16   training other individuals in the National Guard        16   Arts Degree; is that right?
    17   at that time?                                           17       A.        That's correct.
    18       A.        Yes, sir.                                 18       Q.        When did you get that degree, if you
    19       Q.        What type of training would you give      19   recall?
    20   those individuals?                                      20       A.        2009.
    21       A.        Being an E7 you are in charge of          21       Q.        Okay.   And then you had an Associate
    22   millions dollars of equipment, PMCS, which is           22   Applied Science Degree in December of 2007.      Is
    23   preventive maintenance checks and services.             23   that also from Marshall?
    24                   (OFF THE RECORD)                        24       A.        Marshall Community College, yes.
    25       Q.        Sorry about that.   Before the phone      25       Q.        And then so you have a minor in



                                         Certified Court Reporters
                                               502-648-6390                                       EXHIBIT 1
Case:
  Gary0:18-cv-00015-HRW
          Turner        Doc #: 11-2 Filed: 12/17/18 Page: 6 of 49 - Page ID#: 10/4/2018
                                                                              66

                                                                18                                                            20
    1    safety technology; is that right?                           1    point.   If you look on the second page of that
    2        A.        That's correct.                               2    document down at the bottom you'll see PLA and the
    3        Q.        When did you -- did you receive that          3    last two numbers are 77.     Do you see that?
    4    minor in 2007 as well?                                      4        A.         Yes, I do.
    5        A.        That's included in your bachelor's.           5        Q.         In the middle of that page you go
    6        Q.        I got you.    So that would have been         6    through your employment and business experience
    7    2009?                                                       7    and the first thing you list there is City of
    8        A.        Uh-huh.                                       8    Huntington Fire Department; is that right?      Do you
    9        Q.        What -- tell me a little bit about            9    see that?
    10   the curriculum of safety technology.    What did you        10       A.         Oh, yes.
    11   study to get that honor?                                    11       Q.         Okay.   All right.   And it says your
    12       A.        Diverse curriculum they put you               12   dates of employment there were February of -- or,
    13   through as far as your math, science, chemistry,            13   excuse me, February of 1989 through November of
    14   physics.   The whole nine.                                  14   2011; is that right?
    15       Q.        Let me back up for a second.      When        15       A.         That's correct.
    16   you were doing training for the folks in the                16       Q.         Okay.   And then under that you list
    17   National Guard, it was important that they                  17   your responsibilities or duties; is that correct?
    18   followed your direction; correct?                           18       A.         Yes, sir.
    19       A.        Yes, sir.                                     19       Q.         It says, incident command on
    20       Q.        And it was important that they                20   emergency scenes, written reports, training,
    21   adhere to the safety protocols that you were                21   emergency medical assessments and types of
    22   trying to teach them; correct?                              22   treatment on scenes, in charge of daily
    23       A.        Yes, sir.                                     23   inspections and functions of fire stations; is
    24       Q.        Do you still have a technical                 24   that right?
    25   transportation of hazardous materials certificate?          25       A.         That's correct.



                                                                19                                                            21
    1        A.        Not active.    I still have the               1        Q.         I want to ask you, did you conduct
    2    card --                                                     2    training for other fire departments -- or,
    3        Q.        Okay.                                         3    excuse me, other fire department employees while
    4        A.        -- but they expired four or five              4    you were with the City of Huntington Fire
    5    years or whatever.                                          5    Department?
    6        Q.        Okay.   Let me hand you the next              6        A.         Yes, I did.
    7    exhibit here.   We'll try to get through some of            7        Q.         What types of trainings did you do
    8    these.    You'll see that we paper clipped them just        8    for other employees?
    9    so they're easier for the court reporter, but try           9        A.         Well, each station has its
    10   to keep them all together here.                             10   uniqueness, some have ladder trucks, some have
    11           (TURNER DEPOSITION EXHIBIT 2 MARKED)                11   rescue trucks, some have fire truck engines.     Just
    12       Q.        There you go.   If you'll take a look         12   depending on the truck, you are responsible for
    13   at Exhibit 2 again.     This is a document that you         13   making sure your team for that day is, you know,
    14   produced in discovery and -- or with your --                14   familiar with all the equipment on it, how to use
    15   produced to us at some point in this lawsuit.               15   it properly.
    16   Does this look like the employment application              16       Q.         Did you conduct any safety training
    17   that you filled out for Marathon prior to going to          17   for the employees of the fire department?
    18   work there?                                                 18       A.         Safety is always part of it.
    19       A.        That's correct.                               19       Q.         Okay.   Do you recall what kind of
    20       Q.        Okay.   Down at the bottom of                 20   safety training you provided to the other members
    21   Exhibit 2 it goes through your educational                  21   of the fire department?
    22   background again; is that right?                            22       A.         Lifting, checking, PMCS again,
    23       A.        That's correct.                               23   maintenance, making sure it's there in operational
    24       Q.        Okay.   Some of this we've already            24   condition.
    25   talked about, so I don't want to belabor the                25       Q.         Okay.   When you were employed



                                         Certified Court Reporters
                                               502-648-6390                                            EXHIBIT 1
Case:
  Gary0:18-cv-00015-HRW
          Turner        Doc #: 11-2 Filed: 12/17/18 Page: 7 of 49 - Page ID#: 10/4/2018
                                                                              67

                                                            22                                                             24
    1    with -- I think you said you retired at the rank         1   work?
    2    of captain; is that right?                               2        A.        Family, no; friends, a little.
    3        A.       Yes, sir.                                   3        Q.        Okay.    That's the way it normally
    4        Q.       And you have to excuse me.                  4   goes; right?    All right.     Down at the bottom you
    5        A.       Okay.                                       5   have a few references listed there, one of which
    6        Q.       But the captain rank, did you have          6   is Ernest Fitzpatrick; is that right?
    7    the ability to hire and fire anybody or was              7        A.        That's correct.
    8    that --                                                  8        Q.        And you list his occupation as being
    9        A.       No.                                         9   at Marathon Oil; is that right?
    10       Q.       -- a supervisory role?                     10        A.        That's correct.
    11       A.       No, I didn't.                              11        Q.        How do you know Ernest Fitzpatrick?
    12       Q.       Was it a supervisory role?                 12        A.        I grew up from five, six years old
    13       A.       Uh-huh.    Yes, sir.                       13   to the present.
    14       Q.       Now, did you ever have an instance         14        Q.        He was employed at Marathon Oil at
    15   at the fire department where an individual was not      15   the time that you submitted this application, I
    16   doing well with the training, wasn't picking up on      16   guess?
    17   the training that they were being provided?             17        A.        Yes.
    18       A.       No.                                        18        Q.        Do you know what his role at
    19       Q.       Never?                                     19   Marathon was?
    20       A.       Well, they're trained to do the job.       20        A.        He had a crew.    He was, I guess, the
    21   Each station has its uniqueness to its trucks.          21   number one operator in the south end.
    22   Somebody might be filling whatever block of             22        Q.        Okay.    Do you know how long
    23   training is for that day, you just going over           23   Mr. Fitzpatrick had been employed at Marathon?
    24   that.                                                   24        A.        He retired after 35 years.
    25       Q.       Did you ever have a feeling that one       25        Q.        So he spent 35 years there?


                                                            23                                                             25
     1   of the firefighters that you were supervising           1        A.         Yes.
     2   wasn't fit to do the job for any reason?                2        Q.         And he was an operator, as far as
     3           A.   Never.     Never.                          3    you know?
     4           Q.   Never occurred?                            4        A.         Yes.    Definitely an operator.
     5           A.   No.                                        5        Q.         Is that the same type of position
     6           Q.   If you turn over to the next page          6    that you were applying for at Marathon?
     7   that's marked PLA and the last two numbers 78.          7        A.         No.
     8   You also list as employment self-employed               8        Q.         Okay.
     9   contractor; is that right?                              9        A.         Well, operators, yes, but not his
    10           A.   That's correct.                            10   position.
    11           Q.   And you did that from 1988 to 2001;        11       Q.         Oh, yes, sir.    I'm sorry.   Not his
    12   is that right?                                          12   specific position but the same general type of
    13           A.   That's correct.        Well, it's still    13   work --
    14   ongoing as far as the title but not the business.       14       A.         Yes.
    15           Q.   Okay.     Do you still today do any        15       Q.         -- that was being done?    Okay.   So
    16   contracting work?                                       16   he worked there for 35 years?
    17           A.   Not contracting, but I do remodeling       17       A.         That's correct.
    18   of family friends.                                      18       Q.         And what is his race?
    19           Q.   So you do that even today?                 19       A.         Black.
    20           A.   Yes, sir.                                  20       Q.         Did he -- do you know when he
    21           Q.   Do you do that under any type of           21   retired?    Let me ask you this, a better question,
    22   business name or is that just you?                      22   was he there when you started working at Marathon?
    23           A.   No, no, I don't do it as business,         23       A.         Yes, he was.
    24   just mainly helping.                                    24       Q.         Was he there when your employment
    25           Q.   Okay.     Do you get paid for that         25   with Marathon ended?



                                          Certified Court Reporters
                                                502-648-6390                                         EXHIBIT 1
Case:
  Gary0:18-cv-00015-HRW
          Turner        Doc #: 11-2 Filed: 12/17/18 Page: 8 of 49 - Page ID#: 10/4/2018
                                                                              68

                                                             26                                                          28
    1        A.        Yes, he was.                               1        Q.        Okay.    Do you recall who you
    2        Q.        Okay.   I'll go ahead and mark No. 3       2    interviewed with at Marathon?
    3    here.                                                    3        A.        Pretty much.
    4            (TURNER DEPOSITION EXHIBIT 3 MARKED)             4        Q.        Tell me who you interviewed with.
    5        Q.        Mr. Turner, if you'll take a look at       5        A.        Jay Johnson, his last name Turner,
    6    what's been marked as Exhibit No. 3.    This appears     6    Joe Turner.   What was my supervisor's name, I want
    7    to be a June 20th, 2012 letter from Marathon             7    to say Rice but --
    8    directed to you at your address you gave earlier;        8        Q.        David Rice?
    9    is that right?                                           9        A.        David Rice.    Uh-huh.
    10       A.        That's correct.                            10       Q.        Okay.
    11       Q.        And essentially this is an offer or        11       A.        David Rice.
    12   a letter outlining an offer and your acceptance          12       Q.        What about -- I think Katie?
    13   for a position as utility operator; is that right?       13       A.        Katie Scherer, S word, Scherer,
    14       A.        That's correct.                            14   whatever it is.
    15       Q.        Okay.   It lists here in the top           15       Q.        Yeah, let's spell that.   It may
    16   paragraph there, right at the top, it says your          16   have -- I think it's actually changed now, maybe
    17   starting training rate is at 18.79; is that right?       17   she got married, but it's Katie S-C-H-E-R-E-R?
    18       A.        That's correct.                            18       A.        That sounds right.
    19       Q.        Okay.   And then it says your              19       Q.        Okay.    So you met with Katie as
    20   tentative scheduled start date is Monday,                20   well, interviewed with Katie?
    21   August 6th; is that right?                               21       A.        Yes, sir.
    22       A.        Yes, sir.                                  22       Q.        Okay.    Anybody else you interviewed
    23       Q.        Okay.   Did you start your employment      23   with that you recall?     What about Mr. Naliborski?
    24   with Marathon on August 6th of 2012?                     24   Do you remember that name?
    25       A.        Yes, I did.                                25       A.        I know the name.    I don't know if he



                                                             27                                                          29
    1        Q.        Okay.   Do you recall how long you          1   was with one of the interviewers or not.
    2    were paid this starting training rate of $18.79 an        2        Q.        Anybody else that you recall that
    3    hour?                                                     3   you interviewed with?
    4        A.        The first two months.                       4        A.        Not right off, no.
    5        Q.        Okay.   So that would have put you          5        Q.        Was that a one -- was that
    6    into September, October?                                  6   essentially one interview, you went in for one
    7        A.        October 1st.                                7   interview and talked to these folks or was it
    8        Q.        October 1st.   And what do you recall       8   multiple interviews?
    9    happened on October 1st of 2012 with regard to            9        A.        All separate.     Well, Jay and Rice
    10   your position or pay?                                    10   were together, Katie and Joe were separate.
    11       A.        You went up to the 32 dollar and           11        Q.        Okay.    So you went in for two
    12   some odd cent rate.                                      12   separate interviews; is that right?
    13       Q.        Okay.   All right.   And on October        13        A.        It was all in one day.
    14   1st, is that when your training period essentially       14        Q.        I understand.     I apologize.
    15   ended or what was your understanding of that             15        A.        It would be three separate
    16   October 1st date with regard to your job?                16   interviews.
    17       A.        As far as the way they outlined it,        17        Q.        Do you recall generally how long
    18   I don't know but the training was continuous until       18   that interview day lasted?
    19   around Thanksgiving, as the best I can recollect.        19        A.        No, I don't.
    20   I went in the plant full time out of training            20        Q.        Okay.    I'm going to hand you what
    21   around Thanksgiving.                                     21   we'll mark as Exhibit 4 real quick.
    22       Q.        Around Thanksgiving, okay.   Now,          22         (TURNER DEPOSITION EXHIBIT 4 MARKED)
    23   when -- did you go through any type of interview         23        Q.        And this is -- Exhibit 4 is an
    24   process with Marathon prior to being hired on?           24   offer -- an employment offer summary that you
    25       A.        Yes, sir.                                  25   produced in this case.       If you look down at the



                                         Certified Court Reporters
                                               502-648-6390                                          EXHIBIT 1
Case:
  Gary0:18-cv-00015-HRW
          Turner        Doc #: 11-2 Filed: 12/17/18 Page: 9 of 49 - Page ID#: 10/4/2018
                                                                              69

                                                            30                                                         32
     1   bottom there, Plaintiff 81; do you see that?            1        A.        Sure.
     2           A.    You say I produced?                       2        Q.        Now, when you accepted the position
     3           Q.    Yes, sir.                                 3    as a utility operator with Marathon in -- I
     4                 MR. DOVE:    That means I gave it to      4    believe you said you started on August 6th of
     5   them, I gave it to them.                                5    2012; is that right?
     6                 THE WITNESS:     Yes, sir.                6        A.        That's correct.
     7           Q.    And I'm sorry, yeah, I'm not trying       7        Q.        And it was at the Catlettsburg
     8   to confuse you.      It was given to us by your         8    refinery; is that right?
     9   attorney --                                             9        A.        You started in their training, it's
    10           A.    That's correct.                           10   a school on their property but you wasn't in the
    11           Q.    -- through the mechanisms of this         11   refinery.
    12   lawsuit.                                                12       Q.        Okay.   And then you eventually
    13                 MR. DOVE:    You gave it to me.           13   transferred into performing work in the refinery;
    14           Q.    And what I want to talk about for a       14   correct?
    15   second here is the salary section, fourth area          15       A.        October 1st we went to the refinery.
    16   down there, it says training rate of 18.79 an           16       Q.        Explain to me a little bit what the
    17   hour; is that right?                                    17   refinery -- your understanding of what the
    18           A.    That's correct.                           18   refinery actually does from a functional
    19           Q.    AND it says utility starting rate,        19   standpoint.
    20   $24.77; is that right?                                  20       A.        They take crude and make product out
    21           A.    That's correct.                           21   of it, make product out of it, gas, asphalt and
    22           Q.    Okay.    Did you make -- I'm sorry?       22   various other things, but I'm only aware of those.
    23           A.    I said, that's correct, that's what       23       Q.        Okay.   So you're working around
    24   it says, yeah.                                          24   crude oil that's being turned into, at least in
    25           Q.    Did you make this utility starting        25   some instances, gas; is that right?



                                                            31                                                         33
    1    rate of $24.77 per hour?    Did you ever make that?     1        A.        Yes, sir.
    2        A.        You know, I don't recall if we had        2        Q.        That's a dangerous environment;
    3    went to the 24.    Did we go -- if we went to the 24    3    correct?
    4    I don't remember when we went to the 24, but in         4        A.        Correct.
    5    October we went to 32.                                  5        Q.        And there are many different
    6        Q.        Okay.                                     6    procedures that you would have to perform as a
    7        A.        I'm pretty sure.                          7    utility operator; is that right?
    8        Q.        If Marathon, if some of your pay          8        A.        That's correct.
    9    records show that you were getting paid $24.77 per      9        Q.        Would you agree that safety at a
    10   hour at the end of your -- you know, at the end of      10   petroleum refinery facility is important?
    11   your employment with Marathon, would you have any       11       A.        Yes.
    12   reason to dispute that, if that's what it showed        12       Q.        And you wouldn't want the person
    13   you were making?                                        13   next to you to not be up to speed on their job and
    14       A.        Well, I had pay stubs that show when      14   put you at risk, would you?
    15   I went to $32 an hour in November.                      15       A.        No.
    16       Q.        So you've got pay stubs that show         16       Q.        Let me hand you what we'll mark as
    17   that?                                                   17   the next exhibit, I guess Exhibit 5.
    18       A.        Sure.                                     18                 MR. DOVE:   Yes.
    19       Q.        Okay.   And I guess those are things,     19        (TURNER DEPOSITION EXHIBIT 5 MARKED)
    20   pay stubs you could get to your lawyer pretty           20       Q.        Again, this is a document that
    21   easily; is that right?                                  21   came -- oh, I'm sorry.    I'm sorry.   It came from
    22       A.        Yes.                                      22   your counsel in this lawsuit.    This appears to be
    23       Q.        Okay.   Would you mind doing that so      23   a physical abilities test consent form; is that
    24   he can just shoot them to us?    We just want to        24   right?
    25   make sure I'm understanding.     Okay?                  25       A.        That's correct.



                                          Certified Court Reporters
                                                502-648-6390                                      EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 10 of 49 - Page ID#:10/4/2018
                                                                               70

                                                             34                                                            36
     1          Q.     And you executed this in June of           1    process, operation/tank farm product movements and
     2   2012 before you started your employment with             2    qualify on process/tank farm jobs.    Operators are
     3   Marathon but after you accepted the position;            3    expected to learn and work multiple jobs, up to
     4   correct?                                                 4    and including the console operator position,
     5          A.     Correct.                                   5    control refinery process through computer system.
     6          Q.     Okay.    And it's essentially a            6    Did I read that correctly?
     7   physical capability test for the position of the         7        A.        Yes, sir.
     8   utility operator; correct?                               8        Q.        Okay.   And that was a responsibility
     9          A.     Yes.                                       9    of the utility operator from what you recall?
    10          Q.     And the things listed there on             10       A.        That's part of your training, yes.
    11   Exhibit 5 are the things -- essentially the              11       Q.        Then under qualifications, if you
    12   physical abilities that you would have to do in          12   look at -- there's several qualifications there on
    13   order to properly perform the utility operator           13   this job description, but if you look at the fifth
    14   position; right?                                         14   one, fifth bullet point down under qualifications,
    15          A.     Yes.                                       15   it says, ability to learn complex refinery related
    16          Q.     And one of those is opening and            16   material; is that right?
    17   closing various size valves; is that right?              17       A.        Yes, sir.
    18          A.     Yes.                                       18       Q.        Okay.   Could you describe to me
    19          Q.     Okay.    And through this form you         19   what -- in your experience the types of things the
    20   circled yes and yes to both questions indicating         20   utility operator is responsible for during your
    21   that you were physically able to do all of these         21   employment at the Catlettsburg facility.
    22   things listed, including opening and closing             22       A.        Basically, as it says, you make
    23   various size valves; right?                              23   rounds starting out in the morning, you have a.m.
    24          A.     Yes.                                       24   meeting first.    If you're not handed a specific
    25          Q.     Let's take a look at the next one          25   task or a different task, then you go and proceed



                                                             35                                                            37
     1   here, Exhibit 6.                                         1    with your day as you're trained to make your
     2          (TURNER DEPOSITION EXHIBIT 6 MARKED)              2    rounds.   Sometimes throughout the day you collect
     3          Q.    Again, this is a document that we           3    the sample.   In our case as utility operators we
     4   got from you in the process of this litigation and       4    did what's called MaraLearn.    You do your
     5   it looks like a job description for a utility            5    computer-based training on a computer.
     6   operator; is that right?                                 6        Q.        I'm talking about -- I appreciate
     7          A.    Yes, sir.                                   7    that.    On a daily basis you said that the refinery
     8          Q.    Okay.    And that's the job that you        8    has dangerous materials there, right, petroleum,
     9   held at the Catlettsburg facility; right?                9    crude oil being made into gas in some instances.
    10          A.    Yes, sir.                                   10   Did you work around -- I would presume you worked
    11          Q.    I want you to read through the              11   around the petroleum products and the refining
    12   responsibilities real quick, just read them to           12   process; right?
    13   yourself and then I have a couple of questions.          13       A.        Our product is in pipes.     You're
    14                MR. DOVE:   Definitely not for old          14   just checking valves, gauges --
    15   men.                                                     15       Q.        Okay.
    16                   (OFF THE RECORD)                         16       A.        -- sounds.   You have what's called a
    17          Q.    Are you done reading the                    17   radar.    It's a gun that you're taking with you to
    18   responsibilities section?                                18   show that you were Location A, Location B,
    19          A.    Pretty much.                                19   according to the radar, it tells you what to do.
    20          Q.    Okay.    Do you agree that all of           20       Q.        Okay.   I got you.   Okay.   Hand you
    21   those things listed there are part of the                21   the next one here.
    22   responsibilities of the utility operator?                22           (TURNER DEPOSITION EXHIBIT 7 MARKED)
    23          A.    Yes, sir.                                   23       Q.        What's been marked as Exhibit 7 to
    24          Q.    Okay.    The last bullet point says,        24   your deposition.   It's again a document that we
    25   operators will be expected to learn refining             25   got from your counsel.     This appears to be the



                                        Certified Court Reporters
                                              502-648-6390                                          EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 11 of 49 - Page ID#:10/4/2018
                                                                               71

                                                                 38                                                           40
     1   equal employment opportunity policy at Marathon;              1    right under it, it has a section entitled
     2   is that right?                                                2    Discrimination; is that right?
     3           A.         That's correct.                            3        A.        That's correct.
     4           Q.         And you were aware of this policy at       4        Q.        Then under that it also has a
     5   the time you were employed by Marathon; correct?              5    section entitled Safety and Health; is that right?
     6           A.         Yes, sir.                                  6        A.        That's correct.
     7           Q.         And you received at least some             7        Q.        And under that section it says, we
     8   training that this policy existed; correct?                   8    are committed to providing a safe and healthy
     9           A.         Yes, sir.                                  9    workplace.    Each of us is responsible for
    10           Q.         Okay.   I hand you the next exhibit        10   observing all of the safety and health rules that
    11   here.                                                         11   apply to our jobs.   We're -- we are responsible --
    12            (TURNER DEPOSITION EXHIBIT 8 MARKED)                 12   excuse me, we are all responsible for taking
    13           Q.         Exhibit 8 to your deposition.       This   13   precautions to protect ourselves and our fellow
    14   appears to be the harassment policy at Marathon;              14   employees from an accident, injury or unsafe
    15   is that correct?                                              15   condition.    Additionally, each of us must promptly
    16           A.         That's correct.                            16   report unsafe or unhealthy conditions and take
    17           Q.         This is a policy you were aware of         17   steps to correct those conditions immediately.
    18   that Marathon had at the time of your employment;             18   Did I read that correct without my stuttering?
    19   is that right?                                                19       A.        Yes, sir.   Yes, sir.
    20           A.         That's correct.                            20       Q.        And then the next page, 62, PLA 62,
    21           Q.         This is also a policy that you were        21   it has a section about environment in communities.
    22   trained on?                                                   22   And I won't read through them specifically but
    23           A.         These what you call training, we           23   essentially that safety is important for the
    24   just received these papers.          I mean, there's no       24   environment and the communities in which Marathon
    25   training, I guess.                                            25   operates up at Catlettsburg; is that right?



                                                                 39                                                           41
     1           Q.         Did you go through any kind of             1        A.        That's correct.
     2   computer-based system that you had to read the                2        Q.        Turn over to PLA 70.    That page
     3   policy and check that you read the policy?                    3    talks about if you have any questions regarding
     4           A.         Yeah.                                      4    the code of business conduct and then also
     5           Q.         Okay.   Hand you the next exhibit          5    provides an integrity help line phone number to
     6   here.                                                         6    call if you have any issues, is that right, during
     7                (TURNER DEPOSITION EXHIBIT 9 MARKED)             7    your employment?
     8           Q.         This is again another document that        8        A.        I don't see a phone number but...
     9   we got from you in this litigation.          This is          9        Q.        If you look over on the right-hand
    10   Marathon's code of business conduct; is that                  10   side it says, questions, concerns, talk to
    11   right?                                                        11   management.
    12           A.         That's correct.                            12       A.        Got you.
    13           Q.         And this is the code of conduct that       13       Q.        And then right to the left of that
    14   you were aware existed at Marathon at the time of             14   box it says integrity help line and if you see the
    15   your employment; is that right?                               15   indented piece there it says 855 and then gives
    16           A.         That's correct.                            16   some other numbers there to call?
    17           Q.         And you were also given that               17       A.        Yes, sir.
    18   computerized training where you had to read                   18       Q.        Did you ever call the integrity hot
    19   through it and check that you did read it;                    19   line for any reason during your employment with
    20   correct?                                                      20   Marathon?
    21           A.         Yes, sir.                                  21       A.        No.
    22           Q.         And if you turn over to -- at the          22       Q.        But you knew you could do that if
    23   bottom again, these have PLA and then numbers                 23   you had any issues; correct?
    24   after it.        If you turn over to PLA 61, on that          24       A.        Not directly, no.
    25   page it has a section entitled Diversity and then             25       Q.        Well, you were trained



                                              Certified Court Reporters
                                                    502-648-6390                                        EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 12 of 49 - Page ID#:10/4/2018
                                                                               72

                                                              42                                                              44
     1   electronically on this to the extent that you had         1    at or had access to that resulted in you putting a
     2   to read this document and check off that you read         2    check mark there?
     3   it; correct?                                              3        A.         I'm trying to think here.
     4        A.         Correct.                                  4        Q.         And I know it's been awhile.     I'm
     5        Q.         Okay.   I hand you the next exhibit       5    not trying to trip you up, I'm just...
     6   document here.                                            6        A.         On this date, if I remember
     7            (TURNER DEPOSITION EXHIBIT 10 MARKED)            7    orientation, this was orientation, you were given
     8        Q.         Exhibit, I believe, 10 to your            8    several of these papers to do exactly what you did
     9   deposition.     This is also something you produced       9    there, fill out, and you just put your check
    10   to us.     Is that your signature at the bottom on        10   there.   It was not any training that you received,
    11   8-6-2012?                                                 11   just making you aware of what these things, what
    12        A.         Yes, sir.                                 12   they're -- what Deborah Keeney was putting out at
    13        Q.         That's the day you began employment       13   that time.
    14   with Marathon; is that right?                             14       Q.         I got you.     Okay.   Then under that
    15        A.         Yes, sir.                                 15   it says, by signing below I verify that I attended
    16        Q.         And on this is that your handwriting      16   a new employee orientation facilitated by human
    17   on the top?                                               17   resources and/or representative of the company.
    18        A.         Yes, sir.                                 18   As part of that orientation I was informed about,
    19        Q.         And you have various things checked       19   made aware of and directed to review corporate
    20   off that are called covered materials, one of             20   policies as well as the company's code of business
    21   which is the code of business conduct via                 21   conduct.    Did I read that correctly?
    22   MaraLearn; is that right?                                 22       A.         Yes, you did.
    23        A.         Yes, sir.                                 23       Q.         And then you signed that verifying
    24        Q.         Is MaraLearn the electronic --            24   those things; correct?
    25        A.         Computer-based training.                  25       A.         Yes.



                                                              43                                                              45
     1       Q.         Got you.     Emergency procedures, you     1        Q.         Do you remember, the new employee
     2   have that checked off as well.                            2    orientation, who facilitated that for Marathon, if
     3       A.         Yes, sir.                                  3    you recall?
     4       Q.         Do you remember what emergency             4        A.         Like throughout the day you had
     5   procedures were covered with you on 8-6-2012?             5    various people come in to give you their spiel of
     6       A.         No, I don't.                               6    what you are entitled to or what their
     7       Q.         Okay.    It says corporate policies        7    expectations were or just different things like
     8   and has a check mark under that.      It says you were    8    that throughout the day.
     9   directed to visit MaraMore -- MaraView corporate          9        Q.         Do you know -- we mentioned
    10   policy channel for a copy of and a review of              10   Mr. Naliborski earlier.       Do you recall him being
    11   current policies; is that right?                          11   at your training for any reason -- or your
    12       A.         Yes, sir.                                  12   orientation?   Excuse me.
    13       Q.         So you had access to corporate             13       A.         At orientation?    Not necessarily
    14   policies that you could review via that MaraView          14   that day.    I don't remember him, but as you learn
    15   electronic-based training system; is that right?          15   the people, I had seen him at various times
    16       A.         On this date?                              16   throughout the -- he wasn't part of the training,
    17       Q.         During your employment.                    17   he just come in I guess to look at us to introduce
    18       A.         Corporate policies.    I don't             18   himself and things like that.
    19   understand what -- could you ask that again.              19       Q.         Do you recall how many individuals
    20       Q.         Sure.    I'm sorry.   You have             20   were in your orientation class?
    21   corporate policies and then next to it you put a          21       A.         Ten of us.
    22   check mark; correct?                                      22       Q.         Okay.   Ten.   Do you recall how many
    23       A.         Correct.                                   23   of those folks were white as opposed to how many
    24       Q.         And I guess I was asking do you            24   were African-American?
    25   remember what corporate policies you either looked        25       A.         Eight white and two



                                           Certified Court Reporters
                                                 502-648-6390                                          EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 13 of 49 - Page ID#:10/4/2018
                                                                               73

                                                              46                                                           48
     1   African-American.                                         1    your name there it says, I have received and I am
     2        Q.         Who was the other African-American?       2    responsible for reading and following the
     3        A.         Let me think of his name, Rodney          3    Catlettsburg refinery general work rules dated
     4   Boykin.                                                   4    February 1, 2012; is that right?
     5        Q.         Boy --                                    5        A.        That's correct.
     6        A.         B-O-Y-K-I-N, Boykin.    I might be        6        Q.        Okay.   All right.   Turn back to the
     7   misspelling it, but that's...                             7    first page for me, the number one or the first
     8        Q.         Sure.                                     8    listed general work rule relates to safety; is
     9        A.         Rodney is his first name.                 9    that right?
    10        Q.         Rodney?                                   10       A.        That's correct.
    11        A.         Rodney.                                   11       Q.        It says, all employees are
    12        Q.         Did Rodney make it through all of         12   responsible for compliance with plant safety rules
    13   the training and start his position at Marathon           13   as well as any job or department-specific rules.
    14   after training -- after training ended?                   14   This includes, but is not limited to, life
    15        A.         Sure.                                     15   critical safety rules, safe work instructions,
    16        Q.         Do you know if Rodney is still            16   operating procedures and wearing all required
    17   employed there or not?                                    17   protective clothing and equipment; is that right?
    18        A.         I say so, but I don't -- unless he        18       A.        That's correct.
    19   was fired within the last year or so.       I haven't     19       Q.        Did you have to wear protective
    20   seen Rodney in a year or so.                              20   clothing and equipment in your job as a utility
    21        Q.         But he was still employed at              21   operator?
    22   Marathon when your employment ended?                      22       A.        Yes.
    23        A.         Yes.                                      23       Q.        Okay.   Why would you have to wear
    24        Q.         Okay.    If we don't -- if you-all        24   protective clothing and equipment in your job as a
    25   don't mind taking a break real quick, I had a             25   utility operator?



                                                              47                                                           49
     1   little bit too much coffee.                               1        A.        Well, you're around loud noises, so
     2                            (RECESS)                         2    you're wearing ear protection at all times.
     3        (TURNER DEPOSITION EXHIBIT 11 MARKED)                3    You're in fire possibility area, so all clothing
     4       Q.         All right.   Mr. Turner, we're back        4    is fire retardant.    Eye protection if you're doing
     5   on the record.    You've been handed what's been          5    any grinding or -- I wouldn't be grinding, but
     6   marked as Exhibit 11 to the deposition, again a           6    anything to do with eyes, you have to put your
     7   document you gave us.      And I'm not -- when I say      7    safety goggles on.
     8   you gave it to us, we probably produced a lot of          8        Q.        Okay.   So just you want to wear that
     9   the same stuff.    We probably gave your side some        9    safety --
    10   of this stuff, too, but I just pulled it from what        10       A.        Hard hats and the like.    Excuse me.
    11   you gave us.    This is -- appears to be some             11       Q.        No, you're fine.     Hard hats and what
    12   general work rules for Marathon; is that right?           12   else?
    13       A.         That's correct.                            13       A.        Steel-toed shoes.
    14       Q.         At the Catlettsburg refinery; is           14       Q.        All right.   And you mentioned you
    15   that accurate?                                            15   would be in circumstances that could have a fire
    16       A.         That's correct.                            16   possibility; is that right?
    17       Q.         And if you turn to the last page,          17       A.        That's correct.
    18   it's PLA 154.    Is that your signature there, sir?       18       Q.        And so the clothing would be fire
    19       A.         Yes, sir.                                  19   retardant I think is what you mentioned?
    20       Q.         Okay.    And the date there is             20       A.        Yes, sir.
    21   August 6th, 2012.      That would have been the first     21       Q.        How often were you in an environment
    22   date that you reported to work for Marathon; is           22   where a fire could occur?   Was that on a daily
    23   that right?                                               23   basis just by virtue of your job?
    24       A.         That's correct.                            24       A.        Yes, sir.
    25       Q.         And right above your signature or          25       Q.        Under the safety work rule there's a



                                             Certified Court Reporters
                                                   502-648-6390                                     EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 14 of 49 - Page ID#:10/4/2018
                                                                               74

                                                             50                                                                52
     1   harassment policy there again; correct?                  1           A.      I would look at negligence as
     2       A.        Yes, sir.                                  2    negligent.   It's negligent.      You're -- I don't
     3       Q.        Okay.   And you understood that was a      3    have the college background to know what
     4   general work rule at Marathon; correct?                  4    negligence is, but negligence is doing something
     5       A.        Yes, sir.                                  5    that you know better than to do.         You know the
     6       Q.        And then it goes through -- and I          6    difference but you negligently did the opposite.
     7   certainly don't want to -- I don't want to go            7           Q.      I want go through the next -- you
     8   through every one of these.   But it goes through        8    know, we've been flying through -- I think I'm
     9   several other work order rules and then if you           9    done with that one.      Thank you, sir.    We have been
    10   turn to Page 150 for me.    On that page there's a       10   going through quickly some of these documents and
    11   section entitled Application of Discipline.    Do        11   the next one, you know, may take us a little bit
    12   you see that?                                            12   more time.   Okay?
    13       A.        Yes, sir.                                  13          A.      That's fine.
    14       Q.        And essentially what that section          14          (TURNER DEPOSITION EXHIBIT 12 MARKED)
    15   says, and I'm going to try to summarize it, so you       15          Q.      This is a training -- CRLLC training
    16   tell me if I'm right, that a violation of the            16   detail report for you, sir, that Marathon produced
    17   general work rules may result in disciplinary            17   in this case.    I think you produced certain number
    18   action, but it's really up to the company on what        18   of pages but this is the one we had.        Do you
    19   disciplinary action and there may be circumstances       19   recall seeing a document like this before?
    20   that warrant a first offense being discharge             20          A.      Yes, sir.
    21   essentially; is that pretty much an accurate             21          Q.      Okay.     And I know it's long and I
    22   summary?                                                 22   want to go through certain entries here with you,
    23       A.        Specific offenses, I don't see first       23   but do you have any reason to dispute that this
    24   offense.   Does it say that in here?                     24   encapsulates the training that you received while
    25       Q.        Well, it says the following                25   you were an employee at the Marathon Catlettsburg



                                                             51                                                                53
     1   prohibitions -- let me see.   Yeah, the last              1   refinery?
     2   sentence, the following prohibitions are not all          2          A.       This is computer-based training,
     3   inclusive and other conduct not specified herein          3   yes.
     4   may warrant discipline up to and including                4          Q.       And what is CRLLC?    Do you know what
     5   discharge for the first offense.                          5   that is?
     6       A.        Yes.                                        6          A.       I have no idea.
     7       Q.        Okay.   And if you turn over to the         7          Q.       You don't -- you don't know what --
     8   next page, PLA 151, No. 6 says, job negligence,           8          A.       I don't know what it stands for, if
     9   unsafe work practices, performing work in a               9   that's what you're asking me.
    10   careless nature or violation of any of the life          10          Q.       What does LPCCR stand for?
    11   critical rules; do you see that?                         11          A.       Low pressure continuous catalyst
    12       A.        Yes, sir.                                  12   regenerator.
    13       Q.        What was your understanding of the         13          Q.       Low pressure --
    14   life critical rules?   What were those?                  14          A.       Continuous catalyst.
    15       A.        Companywise I don't know what that's       15          Q.       Continuous.
    16   reflecting but...                                        16          A.       Regen.
    17       Q.        From your perspective what were the        17          Q.       Catalyst?
    18   life critical rules or...                                18          A.       Regen, regenerator.      Regen is what
    19       A.        If you did something blatantly wrong       19   they call regenerator.
    20   or -- let's see, how would I say that, if you            20          Q.       Okay.    What is that?    Tell me what
    21   were -- if you were negligent.                           21   your understanding of that is.
    22       Q.        Okay.   And negligent means you don't      22          A.       That's a unit that's at your area.
    23   mean to do something wrong, you just made a              23          Q.       A unit at the refinery?
    24   mistake; right?   Is that the way you would look at      24          A.       Yes.
    25   negligence?                                              25          Q.       What type of activity was done in



                                        Certified Court Reporters
                                              502-648-6390                                            EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 15 of 49 - Page ID#:10/4/2018
                                                                               75

                                                              54                                                         56
     1   the LPCCR unit at the Catlettsburg refinery?              1    that right, for your credit hours?
     2           A.      Taking naphtha, which is gasoline,        2        A.        I don't know how they base it on
     3   and processing it.                                        3    40 hours.    I guess that's from the time you start
     4           Q.      Processing it into what?     Various      4    taking these.    I don't know how they base it, just
     5   things?                                                   5    says 40.
     6           A.      Naphtha is a pure gasoline and you        6        Q.        Right above that it says LPCCR/BRU
     7   process it to various products of different               7    unit operator qualification; do you see that?
     8   gasolines.                                                8        A.        Yes.
     9           Q.      So that would be an area at the           9        Q.        And that says November 11, 2012; is
    10   plant where you've got a significant fire risk;           10   that right?
    11   would you agree with that?                                11       A.        That's correct.
    12           A.      Sure.                                     12       Q.        Is that when you were qualified to
    13           Q.      A risk of explosion; would you agree      13   work on the LPCCR unit?
    14   with that?                                                14       A.        I don't know what that date
    15           A.      Sure.                                     15   reflects, but that's about when we went and
    16           Q.      Okay.   And I think the easiest way       16   started into the plants, yes.
    17   for me to do this is start at the back of                 17       Q.        Did everybody in your training class
    18   Exhibit 12 and we'll work our way forward, if             18   start in the plant at the same time or did folks
    19   that's okay with you.                                     19   go into the plant some earlier, some later, that
    20           A.      That's fine.                              20   kind of thing?
    21           Q.      So the first or the back page, I          21       A.        We all went in at the same time, to
    22   think it's marked -- let me make sure I'm getting         22   my knowledge.
    23   the right numbers for you-all right -- it's               23       Q.        Okay.   If you would turn now to
    24   Marathon 129.     Are you with me on that?                24   Page 127 of Exhibit 12.    Right in the middle of
    25           A.      Yes, sir.                                 25   the page it says, diversity skills and awareness



                                                              55                                                         57
     1       Q.       All right.      If you start at the          1    for employee, employee has one E on it there.    Do
     2   bottom of that page and work up, the first one            2    you see that?
     3   there is new hire basic operator training that you        3        A.        Yes, sir.
     4   took on 8-31 of 2012; is that right?                      4        Q.        And do you recall what that
     5       A.       Yes, sir.                                    5    diversity skills and awareness for employee
     6       Q.       Okay.      And then it has the credit        6    training was related to?
     7   hours that you received for that, that's 80 hours;        7        A.        Other than what it says, diversity
     8   is that right?                                            8    skills and training, that would be what I would
     9       A.       That's correct.                              9    say it is.
    10       Q.       Okay.      And that's consistent             10       Q.        Diversity in the workplace, that
    11   throughout this document.      You're welcome to take     11   kind of thing?
    12   a look at it, but you have -- for the vast                12       A.        Yes.
    13   majority of these trainings you have a credit hour        13       Q.        Okay.   If you go up a couple lines
    14   that you were given for -- a certain number of            14   there, there's a process safety management
    15   credit hours you were given for the specific              15   overview.    Do you see that?
    16   training that's listed; correct?                          16       A.        Yes, sir.
    17       A.       Correct.                                     17       Q.        Do you recall what that process
    18       Q.       If you move up to there, you have            18   safety management overview training was about or
    19   new hire operator qualifying tasks; do you see            19   anything?
    20   that?                                                     20       A.        Just reading what it says, it's the
    21       A.       Oh, yes.       Yes.                          21   process, safety management process.
    22       Q.       And that says -- has a date of               22       Q.        If you go to the next page, 126.   If
    23   10-22-2012; is that right?                                23   you go up four entries from the bottom, do you see
    24       A.       Correct.                                     24   that?
    25       Q.       And that's a 40-hour allocation, is          25       A.        Uh-huh.



                                            Certified Court Reporters
                                                  502-648-6390                                      EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 16 of 49 - Page ID#:10/4/2018
                                                                               76

                                                             58                                                          60
     1          Q.     It says, control of owning                 1        A.       On this date that's -- can I
     2   department LOTO lock keys; is that right?                2    elaborate what I'm trying to say?
     3          A.     Yeah.                                      3        Q.       Sure.   Sure.
     4          Q.     What is LOTO?   Is that                    4        A.       On this date, the 13th, you see many
     5   lockout-tagout?                                          5    things happened on the 13th.   That's just that
     6          A.     Tagout.                                    6    computer-based training, you're going through it
     7          Q.     And that's training you received on        7    and completing your task.    That's the assignment
     8   August 13th of 2012; is that right?                      8    they give you.
     9          A.     That's correct.                            9        Q.       And so -- and you mentioned this
    10          Q.     The one right above that says, check       10   earlier and I appreciate you bringing that up.      Up
    11   valve PPT, and then it has some numbers after            11   until -- from the point you were hired in August
    12   that.    Do you recall what that was about or just       12   up until I think you said October 1st, maybe, you
    13   based on your knowledge of your job, do you know         13   were working on a computer, is that accurate,
    14   what that would be about?                                14   training on a computer?
    15          A.     PPT, I don't know what those               15       A.       Not only, no.
    16   initials stand for right off, but we definitely          16       Q.       Were you doing things on site at the
    17   had whatever it is.     I don't know what the PPT        17   refinery during that period?
    18   stands for.                                              18       A.       Not in the refinery.    You did tours
    19          Q.     Okay.    How to check -- were you          19   in the refinery during that training period but
    20   trained on like how to check valves if there was a       20   you was working on a Genie, it's a forklift type
    21   leak or if they were operating the way they were         21   thing, you know, those things that stretches,
    22   supposed to operate?                                     22   forklifts.   You did various training, not only
    23          A.     Rephrase that again.                       23   just computer training.
    24          Q.     Sure.    This says check valves and it     24       Q.       I think you mentioned they had like
    25   has some stuff after it.    I was just asking            25   a training facility; is that right?



                                                             59                                                          61
     1   generally do you recall receiving training on how        1        A.       A school, yes.
     2   to check a valve to make sure it was operating           2        Q.       A school, okay.   Was that at a
     3   correctly or whether there was a problem with the        3    different location than the refinery --
     4   valve?                                                   4        A.       Yes.
     5          A.     Are you asking me is that a --             5        Q.       -- or was that on the same property?
     6   excuse me, one more time ask that question.              6        A.       It's a great big property, you can
     7          Q.     Sure.    And take it away from that        7    imagine, but the school is separate from the
     8   document, okay, just generally.                          8    refinery.
     9          A.     Uh-huh.                                    9        Q.       Were you doing most of your training
    10          Q.     Were you trained on how to check           10   -- oh, sorry.
    11   valves to make sure they were operating                  11                COURT REPORTER:   I'm sorry, I didn't
    12   accurately?                                              12   hear your answer.
    13          A.     At that time, that's continuous.           13       A.       The school was in a residential
    14          Q.     That's a continuous thing throughout       14   neighborhood and the refinery is a lot more toward
    15   your employment at Marathon; is that accurate?           15   the -- it's locked away from that.    Still their
    16          A.     Right.                                     16   property.
    17          Q.     Okay.    Right above that it says WBT      17       Q.       Okay.   Would it be accurate to say
    18   process safety management.    That's on August 13th      18   that from August when you -- August of 2012, I
    19   as well.    Do you know what that's about?   Does        19   believe, when you started with Marathon, up until
    20   that ring any bells with you, that training?             20   October 1st of that year, that most of your
    21          A.     All of it rings a bell, so that --         21   training was either on a computer or at that
    22   yes.                                                     22   school location rather than in the refinery
    23          Q.     Okay.    Do you know what that was         23   itself?
    24   about, safety precautions, maybe, or anything like       24       A.       Yes.
    25   that?                                                    25       Q.       Okay.   Still on Page 126, right



                                         Certified Court Reporters
                                               502-648-6390                                         EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 17 of 49 - Page ID#:10/4/2018
                                                                               77

                                                             62                                                           64
     1   above the WBT process safety management, there's          1         Q.       What is that?
     2   an entry called old LOTO handling; do you see             2         A.       Not to exceed limit.
     3   that?                                                     3         Q.       Tell me what your understanding of
     4       A.        Yes, sir.                                   4   that is.
     5       Q.        And that's again lock out/tag out           5         A.       Every -- I'm going to say every, but
     6   handling?                                                 6   instruments have a not to exceed level because of
     7       A.        Yes, sir.                                   7   what's inside the pipe could -- how would you say
     8       Q.        Do you recall anything about that           8   it -- make the pipe unstable or whatever, or
     9   training session or being trained generally on            9   whatever is inside it, you're not to exceed a
    10   lock out/tag out procedures?                             10   certain level of pressure or whatever or it could
    11       A.        Again, that's all just a computer.         11   be hazardous to the structure of the pipe itself.
    12   These are all on a computer.    You just went down       12         Q.       Okay.   So make sure I'm
    13   reading and answering questions and you get a            13   understanding because I'm not in that line of
    14   score.                                                   14   work, if there is a not-to-exceed incident, that
    15       Q.        If you turn over now to Page 124.          15   means that the pressure got to a point that it
    16   If I'm going too fast for you, tell me to slow           16   could be hazardous in some way to the material
    17   down.    I'm just...                                     17   that's in the pipe essentially?
    18                 There's a lot of training on here.         18         A.       Not to the material but to the pipe
    19   Are you on Page 124?                                     19   itself.
    20       A.        Yes, sir.                                  20         Q.       To the pipe itself?
    21       Q.        About the middle of the page, a            21         A.       Yes.
    22   little bit below the middle of the page do you see       22         Q.       Could that place the people working
    23   an entry called hazard recognition awareness?       Do   23   around that particular pipe or instrument, could
    24   you see that?                                            24   that put the people at risk that were working
    25       A.        Yes, sir.                                  25   around that, for example, a pipe?


                                                             63                                                           65
     1       Q.        And that was a training on August          1          A.       Everything has safety valves and
     2   6th -- or, excuse me, August 16th, 2012; is that         2    everything has two.    If it has a not-to-exceed
     3   right?                                                   3    level, it has relief valves, whether it's pressure
     4       A.        Yes.                                       4    relief or whatever, so that has a two-stage safety
     5       Q.        And what -- generally what types of        5    mechanism.   In order for it to reach its really
     6   hazards were you trained about related to your job       6    eruptible point, those valves have to also
     7   as an operator or as, I guess, a utility operator        7    malfunction.
     8   there at Marathon?     What types of hazards were you    8          Q.       In your opinion is a not to exceed,
     9   trained on?                                              9    NTE, incident at a petroleum refinery, would you
    10       A.        On that date or as --                      10   consider that to be, you know, a concerning
    11       Q.        Just generally, not on that specific       11   situation?
    12   date.    What hazards were you aware of there at the     12         A.       It's according to what the product
    13   refinery as it relates to your job?                      13   is.
    14       A.        Well, of course they trained on all        14         Q.       You mentioned that at the LPCCR
    15   the various fire safety, chemicals, safety,              15   facility, they had gasoline; is that right?
    16   lifting.    Anything that relates to safety, I mean,     16         A.       Yes.
    17   germane to their plant you were instructed on.           17         Q.       Would an NTE in a gasoline unit be
    18       Q.        Okay.    If you turn to 122 for me.        18   something that you would be concerned about
    19   If you look from the bottom up, okay, four entries       19   generally?
    20   up it says, WBT not to exceed, paren, NTE, end           20         A.       I wouldn't, no.
    21   paren; do you see that?                                  21         Q.       Did you have a -- I'm sorry?
    22       A.        Uh-huh.                                    22         A.       Because there's other safety
    23       Q.        Do you have an understanding of what       23   measures -- matters dealing with steam.
    24   a not to exceed is or an NTE?                            24         Q.       Okay.   Did you have any previous
    25       A.        Yes.                                       25   experience working in a refinery before coming to



                                         Certified Court Reporters
                                               502-648-6390                                           EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 18 of 49 - Page ID#:10/4/2018
                                                                               78

                                                             66                                                           68
     1   Marathon in August of 2012?                               1        Q.        And is that training related to the
     2           A.      No.                                       2    safety rules that we looked at previously, I think
     3           Q.      Okay.     If you look again on Page 122   3    were Exhibit 11 to your deposition?
     4   at the top it says code of business conduct               4        A.        Are you asking is it the same as
     5   commitment card, 8-17 of 2012.        Does that just      5    that?
     6   reflect that again you filled out that or you             6        Q.        Was it training on the work rules,
     7   looked at the business -- the code of business            7    if you recall?
     8   conduct to Marathon?        Do you see it at the top      8        A.        Well, that -- as far as what it
     9   there?                                                    9    says, yes.
    10           A.      Yes, I see it.                            10       Q.        Do you recall getting training on
    11           Q.      Okay.     Is that -- again, I think you   11   the work rules, at least this computer-based
    12   testified to this, but you had knowledge of the           12   training?
    13   code of business conduct; correct?                        13       A.        The computer-based training, yes.
    14           A.      Yes, sir.                                 14       Q.        If you turn over to 116 for me.
    15           Q.      And that reflects -- I think you          15   Third entry from the top of that page it says, WBT
    16   mentioned earlier that you had a computer-based           16   lockout/tagout.   Do you see that?
    17   system that maybe you had to read it and check            17       A.        Yes, sir.
    18   off.     Is that what you think that is there?            18       Q.        Okay.   Describe to me what your
    19           A.      That's what all this is.                  19   understanding of lockout/tagout is with respect to
    20           Q.      If you turn over to 122, right in         20   your job at Marathon.
    21   the middle of the page it says WBT Marathon               21       A.        Lockout/tagout is you're getting a
    22   workplace harassment; do you see that?                    22   set of locks and paperwork to a lockout, some
    23           A.      On 122?                                   23   equipment, from being opened or used and
    24           Q.      121, I apologize.     121, I apologize.   24   identifying it on the paperwork what, where and
    25   Right in the middle of the page there?                    25   when you locked something out and tagged it out.



                                                             67                                                           69
     1          A.      WBT environmental awareness you             1   It has a lock and a tag.
     2   said?                                                      2           Q.    And that entry just reflects that
     3          Q.      I'm sorry, WBT Marathon workplace           3   you received training on the lockout/tagout
     4   harassment.                                                4   procedures via this computer-based learning; is
     5          A.      Got you.                                    5   that right?
     6          Q.      And that's just training on the             6           A.    That's correct.
     7   workplace harassment policy; is that right?                7           Q.    Turn to the next page, 115.   Third
     8          A.      Yes.                                        8   one up from the bottom, let's do that.     It says,
     9          Q.      If you go to the next Page 120, page        9   taking a control valve out of service.     Was that
    10   forward.     Sorry.                                       10   again something you received training on via this
    11          A.      Got you.                                   11   computer-based training?
    12          Q.      At the top it says WBT diversity           12           A.    Yes, sir.
    13   orientation; is that right?                               13           Q.    Steaming and bleeding equipment.
    14          A.      Yes, sir.                                  14   Again, that's something you received training on;
    15          Q.      Is that -- do you have any                 15   right?
    16   recollection what that was?                               16           A.    Yes, sir.
    17          A.      Computer-based training.                   17           Q.    Starting a standard process pump is
    18          Q.      On diversity?                              18   the next one up; is that right?
    19          A.      Read and answer questions on that.         19           A.    Yes, sir.
    20   Uh-huh.                                                   20           Q.    Returning a pump to service after
    21          Q.      If you turn to the next page, 119,         21   MTN, which I'm assuming is maintenance; is that
    22   again going from the back to the front, the second        22   right?
    23   one up there, it says, CBG refining general work          23           A.    Your guess would be as good as mine
    24   rules, salary; do you see that?                           24   on MT.
    25          A.      Yes.                                       25           Q.    I got you.   The one above that says,



                                           Certified Court Reporters
                                                 502-648-6390                                       EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 19 of 49 - Page ID#:10/4/2018
                                                                               79

                                                              70                                                              72
     1   putting sight glass with ball valve back in               1    was that one we was looking at?        It's our next --
     2   service; do you see that?                                 2        Q.         Starting a standard process pump?
     3       A.         Yes, sir.                                  3        A.         Yeah.
     4       Q.         What is a sight glass?                     4        Q.         Okay.
     5       A.         Sight glass is just a glass.   It          5        A.         Some of that stuff they would have
     6   could be big or -- you know, some of their                6    seasoned operators show you what they're doing
     7   equipment is big, so it could be big or small,            7    while you're looking at them do this.       It's
     8   just a sight glass you're looking at liquid level         8    nothing you're doing but you're going around
     9   or you're looking at flame or...                          9    throughout the plant, throughout your area,
    10                  It's just a sight glass.                   10   looking at various things that the worker on --
    11       Q.         Okay.   And would you ever have to --      11   actually doing that job is doing.
    12   what type of work would you do on a site glass as         12       Q.         Okay.    Fair enough.   Turn over to
    13   a utility operator?                                       13   113 with me.   Second one down from the top it
    14       A.         No work, it's just something you're        14   says, new hire operator qualifying tasks, and then
    15   looking through.    It's just...                          15   it has a date of 9-27-2012; correct?
    16       Q.         It says, putting sight glass with          16       A.         Yes.
    17   ball valve back in service.    Were there times           17       Q.         Okay.    Was that -- the new hire
    18   where sight glass with a ball valve would be taken        18   operating qualifying tasks, was that a test, so to
    19   out of service, I guess?                                  19   speak, to see if you were doing the task that
    20       A.         Putting sight glass with -- oh,            20   Marathon wanted you to do correctly or what do you
    21   excuse me, putting sight glass with ball valve in         21   remember about that?
    22   service.   I'm trying to think what that's saying.        22       A.         It sounds like almost what you're
    23   Then your question again was?                             23   describing, you just -- the culmination --
    24       Q.         Well, really my question is, is            24   accumulation of your training, you're getting a
    25   there any type of service that you would perform          25   hands-on or -- but it's based on all -- from the



                                                              71                                                              73
     1   on a sight glass?                                          1   look at the hours, it's based on the accumulation
     2       A.         I never did that, if that's what            2   of your training and now you're qualifying, I
     3   you're asking me, no.                                      3   guess you'd say, to --
     4       Q.         But were you trained on different           4        Q.        To go --
     5   mechanisms or different procedures you would have          5        A.        -- see could you do it.
     6   to perform on a sight glass?                               6        Q.        Okay.    And you took that on
     7       A.         I would say yes.                            7   9-27-2012; is that right?        That's the date --
     8       Q.         Okay.   The one above that says,            8        A.        That's the date but it's got
     9   putting a control valve in service; do you see             9   40 hours on there.      You do 40 hours in a day
    10   that?                                                     10   but --
    11       A.         Yes, sir.                                  11        Q.        Right.
    12       Q.         That's something else you were             12        A.        -- I guess it's the accumulation.
    13   trained on; right?                                        13        Q.        Right.    Okay.    Fair enough.   Do you
    14       A.         Yes, sir.                                  14   know if -- did you take this test once or do you
    15       Q.         Then the top one there says,               15   recall?
    16   isolating a block valve; do you see that?                 16        A.        It's really not a test.
    17       A.         Yes, sir.                                  17        Q.        Okay.
    18       Q.         And you received training on that          18        A.        It's not a written test, you're just
    19   one as well; correct?                                     19   saying can you operate -- if he asks you to
    20       A.         Yes, sir.                                  20   operate or turn this valve or, you know, you
    21       Q.         And this was all computer based at         21   just -- or in my remembrance of it could you do
    22   this point, we're into September of 2012?                 22   what he asked you to do.
    23       A.         Uh-huh.   Now, some of those -- all        23        Q.        Okay.    Fair enough.    If you turn
    24   would not be the correct word.     Some of that stuff     24   over to 109 for me.
    25   is hands on.   I see -- let's see, start -- what          25        A.        109?



                                           Certified Court Reporters
                                                 502-648-6390                                            EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 20 of 49 - Page ID#:10/4/2018
                                                                               80

                                                             74                                                           76
     1           Q.      109, yes, sir.     Four down it says,     1    training in here and I know that you produced
     2   new hire operator qualifying tasks and this one           2    these -- some of these pages as well.     I mean, do
     3   says -- has a date of 10-22-12; do you see that?          3    you have any reason to believe this isn't an
     4           A.      Uh-huh.                                   4    accurate summary of the training that you went
     5           Q.      Do you recall having to go through        5    through either on the computer or otherwise while
     6   another qualifying -- another qualifying period           6    you were employed at Marathon?
     7   between the 9-27 one we just looked at for new            7        A.        Based on that question, 12-29, I
     8   hire operator qualifying tasks and this                   8    wasn't on duty that day, so why would that be
     9   October 22nd?                                             9    there and I wasn't on duty?     I don't know why it's
    10           A.      No.                                       10   there.
    11           Q.      Okay.     Are you aware of anyone else    11       Q.        Okay.
    12   in your group having to go through two separate           12       A.        I went off December 26th and came
    13   qualifying periods?                                       13   back January the 2nd, so I don't know why that
    14           A.      Yeah.     Yes and no.                     14   would...
    15           Q.      Okay.     Tell me about that.   You say   15       Q.        Did you have any Level 3 basic
    16   yes and no with regard to two separate qualifying         16   operator training prior to leaving Marathon?     Do
    17   periods.     Tell me what you mean.                       17   you remember anything about that?
    18           A.      The gentleman that was put before         18       A.        On that date -- I just can say that
    19   our group, he was hired with our group but he did         19   date I was not on duty.    What Level 3 survey is, I
    20   this task before, Nick Warnock, and he -- I don't         20   don't know.
    21   know what reason but had to rego through with our         21       Q.        And I'm not talking about the date
    22   group.                                                    22   in particular, I'm just talking about the basic
    23           Q.      Had to rego through what now?             23   operator training level three survey, do you
    24           A.      With our group.                           24   recall ever having to do anything that related to
    25           Q.      With your group?                          25   that prior to you leaving Marathon, whether it was



                                                             75                                                           77
     1           A.      Yes.                                       1   in December or November or October, anything like
     2           Q.      And what was his name?                     2   that?
     3           A.      Nick Warmick, Warnick -- Warnock.          3        A.       If it's reflected in my training
     4   W-A-R-N-O-C-K, Warnock.                                    4   record that I did training -- whatever they
     5           Q.      All right.                                 5   consider training level 3 survey, if it's
     6           A.      If that's what that's, you know,           6   reflected in there with a date I was there, I
     7   asking.                                                    7   guess I did it, but that date I was not on duty.
     8           Q.      Sure.                                      8        Q.       Okay.   Fair enough.   Now, you
     9           A.      If that's what you're asking, do I         9   mentioned Dave Rice as being one of the
    10   know of anybody that had to redo that.                    10   individuals I think that you met with during the
    11           Q.      That's the only person you know of?       11   interview process at Marathon; is that right?
    12           A.      Yes.                                      12        A.       That's correct.
    13           Q.      And then if you turn to 107, the          13        Q.       Who was -- who is Dave Rice from the
    14   first page there, sir, at the top it says basic           14   standpoint of his position at Marathon when you
    15   operator training level 3 survey, and that's              15   were employed there; do you know?
    16   10-29-12; do you see that?                                16        A.       Dave Rice is called -- let's see,
    17           A.      12-29?                                    17   what is his title.
    18           Q.      Or I'm sorry, 12-29-12; do you see        18        Q.       How about area operations
    19   that?                                                     19   supervisor; does that ring a bell?
    20           A.      Yes.                                      20        A.       He's the boss, so that rings a bell.
    21           Q.      Do you have any recollection of what      21        Q.       Okay.   So Dave was the boss in your
    22   that basic operator training level 3 survey was?          22   mind?
    23           A.      I wasn't on duty that day, so I           23        A.       He was the boss.
    24   wouldn't have no idea what that reflects.                 24        Q.       All right.   He was one of your
    25           Q.      Okay.     I know there's a lot of         25   supervisors; correct?



                                           Certified Court Reporters
                                                 502-648-6390                                       EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 21 of 49 - Page ID#:10/4/2018
                                                                               81

                                                              78                                                             80
     1        A.        If he's the boss, yes.     He's not a      1        A.         Yes.
     2   direct supervisor, he's a supervisor supervisor.          2        Q.         And it looks like your signature is
     3        Q.        Who was your supervisor?                   3    10-29 of 2012; is that right?
     4        A.        Whichever supervisor is on duty at         4        A.         Yes.
     5   that moment.    There's various supervisors.              5        Q.         And that's close to -- maybe a
     6        Q.        Okay.   Did you ever talk to Dave          6    little bit before but close to 30 days after you
     7   Rice?                                                     7    went into the facility on October 1st; is that
     8        A.        Yes, as in conversation?                   8    right?
     9        Q.        Uh-huh.                                    9        A.         That's correct.
    10        A.        Well, sure.                                10       Q.         And actually into the refinery out
    11        Q.        Did Dave Rice ever give you any            11   of the computer-based training kind of thing?
    12   helpful hints about your job or try to tell you           12       A.         Right.
    13   how to do things properly or anything like that?          13       Q.         Okay.    If you go back to the first
    14        A.        He was never in -- never talked to         14   page there, and I want to go through each of these
    15   him in the work environment, but when you're in           15   with you -- each of these areas with you, personal
    16   the control room just general conversation.               16   competencies, and I'm not going to read every
    17        Q.        Was that general conversation about        17   single thing but the heading is strives for
    18   work?                                                     18   excellence; do you see that?
    19        A.        I would say no.                            19       A.         Uh-huh.   Yes.
    20        Q.        Okay.   Let me hand you the next           20       Q.         And it lists you as on target and
    21   exhibit here.     Make that Exhibit 13.                   21   the comment is, has demonstrated a good attitude
    22            (TURNER DEPOSITION EXHIBIT 13 MARKED)            22   and a desire to learn; is that right?
    23        Q.        This appears to be a new hourly            23       A.         That's correct.
    24   employee evaluation form on Marathon letterhead           24       Q.         And that's what at least Ryan
    25   that again we got from your counsel in this case          25   Christian said about you; is that right?



                                                              79                                                             81
     1   and -- is that right?                                     1        A.         That's correct.
     2        A.        Repeat that one more time.                 2        Q.         As of October 29?
     3        Q.        Is this the new hourly employee            3        A.         That's correct.
     4   evaluation form from Marathon related to you?             4        Q.         Under stress management it has an
     5        A.        Yes.                                       5    N/A; do you see that?
     6        Q.        And if you turn to the last page, is       6        A.         Yes, I do.
     7   that your signature there under employee                  7        Q.         And it says, has not been observed
     8   signature?                                                8    in a stressful environment; do you see that?
     9        A.        Yes, sir.                                  9        A.         Yes, sir.
    10        Q.        Who is the foreman signature; do you       10       Q.         Okay.    If you turn to the page --
    11   recognize that?                                           11   the next page, interpersonal competencies, such
    12        A.        Ryan Christian.                            12   as -- and the heading there is teamwork and that
    13        Q.        Ryan Christian.     And then the human     13   also says N/A; is that right?
    14   resources reviewer, is that Katie Scherer?                14       A.         That's correct.
    15        A.        No, it looks like -- is that --            15       Q.         Then on communication, under that he
    16        Q.        Katie something else, maybe?               16   gave you a mark of does not meet expectations; do
    17        A.        Yeah, that's her.     It looks like        17   you see that?
    18   Katie.                                                    18       A.         Yes, I do.
    19        Q.        I guess since Katie interviewed you,       19       Q.         And it says, need to improve on
    20   you know what she looks like; right?                      20   terminology; do you see that?
    21        A.        Oh, yeah.                                  21       A.         Yes, I do.
    22        Q.        Is that the same Katie on this --          22       Q.         Okay.    Do you agree with that
    23        A.        She wasn't there for this.     She         23   evaluation as of October 29, 2012, that you needed
    24   signed that the day after.                                24   to improve on terminology with respect to your job
    25        Q.        But it's the same Katie you think?         25   at Marathon?



                                          Certified Court Reporters
                                                502-648-6390                                            EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 22 of 49 - Page ID#:10/4/2018
                                                                               82

                                                                  82                                                               84
     1           A.       At that point Ryan is the day                1    through October 29?
     2   foreman.      He had never worked with us, not one            2        A.           Yes.
     3   day.     Where he got that need to improve on                 3        Q.           And --
     4   terminology, I don't know because he was not part             4        A.           And even further.
     5   of our training.                                              5        Q.           And even further than that?
     6           Q.       So are you saying you never worked           6        A.           Yes.
     7   with Ryan Christian?                                          7        Q.           And Ryan Christian was there on day
     8           A.       He's the day foreman, he wasn't in           8    shift; right?
     9   the training.      This is still in training.                 9        A.           Yes.
    10           Q.       Well, this is December -- excuse me,         10       Q.           Do you know if Ryan -- did you ever
    11   October 29, so you've been in the plant --                    11   work with Ryan Christian in any crew or in an area
    12           A.       Yes, sir.                                    12   that Ryan Christian worked in?
    13           Q.       -- from October 1st to October 29;           13       A.           No, sir.
    14   right?                                                        14       Q.           Do you know if Ryan Christian talked
    15           A.       Yes, sir.                                    15   with the people you did work with to gain their
    16           Q.       What shift did you work?                     16   knowledge of what they thought your work product
    17           A.       I don't see a date.       I want to say C    17   was like at that time?
    18   shift but it could be D.                                      18       A.           If I said the job I'm sure he did.
    19           Q.       What is -- well, tell me what                19       Q.           Okay.    The next area here on Page
    20   C shift is first.                                             20   PLA 182 is functional competencies and the heading
    21           A.       Well, you got four shifts, A, B, C           21   there is safety and environmental; do you see
    22   and D.                                                        22   that?
    23           Q.       Okay.    What is C shift?     Tell me        23       A.           Yes, sir.
    24   when those hours are.                                         24       Q.           And that also has an N/A; is that
    25           A.       Well, it's all what you call shift           25   correct?



                                                                  83                                                               85
     1   work.                                                          1           A.       That's correct.
     2          Q.       I understand.    What time does the            2           Q.       Because you had just come into the
     3   shift start and what time --                                   3   plant and you hadn't performed enough for them to
     4          A.       7 a.m.    Oh, wait a minute, wait a            4   know safety and environmental, your competencies
     5   minute.      It's called shift work.   Shift work, you         5   on that area; is that generally correct?
     6   start at 7 a.m., 3 p.m. or 11 p.m.                             6           A.       Sounds right.
     7          Q.       Okay.    When does C shift start?              7           Q.       If you turn to the next page, 183,
     8          A.       Whatever date you're scheduled to              8   technical competencies, the first one there is
     9   start.                                                         9   process understanding; do you see that?
    10          Q.       Okay.    So you could --                      10           A.       Yes, sir.
    11          A.       What I'm saying, throughout the               11           Q.       And it says, understanding the
    12   month say you work four days, off a day because               12   operations of all processes and flows within the
    13   you've worked 20 in a day -- 20 in a month, it                13   unit as well as basic principles of chemistry,
    14   just breaks down.        It's kind of hard to explain.        14   mathematics, physics and technical drawings.           Did
    15   You work four, you're off one, you come back for              15   I read that correct?
    16   one, then you're off two, you go to another shift,            16           A.       Yes.
    17   still the same C shift, that's your crew, C crew,             17           Q.       And then it has you marked as on
    18   maybe what I might be saying.       But you just              18   target but it's the low end of on target; is that
    19   staggering through the month, day shift, evening              19   right?       There are three dots.
    20   shift and night shift.                                        20           A.       It depends which way you're going.
    21          Q.       Okay.    So did -- between October 1st        21   If it's this way, it's low, if that's low, that's
    22   and October 29 of 2012, did you ever work a day               22   where it's marked.        If that end's high -- I don't
    23   shift?                                                        23   know which way it's -- does it say left to right
    24          A.       You worked all day shifts.                    24   or...
    25          Q.       So you were all day shifts October 1          25           Q.       Well, if you look there on the right



                                            Certified Court Reporters
                                                  502-648-6390                                               EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 23 of 49 - Page ID#:10/4/2018
                                                                               83

                                                            86                                                                 88
     1   it starts with exceeds expectations, right, and              1        Q.         113, the second from the top is that
     2   then it goes to on target?                                   2   new hire operating qualifying task on 9-27.      Do
     3          A.     Right.                                         3   you see that?
     4          Q.     And then one block to the left of              4        A.         Yes, sir.
     5   where you're marked, it says, does not meet                  5        Q.         And then if you flip over to 109 of
     6   expectations; is that right?                                 6   that document, flip forward, we have a new hire
     7          A.     That's correct.                                7   operating qualifying task on 10-22.      Do you see
     8          Q.     So --                                          8   that?
     9          A.     Oh, okay.     I see how you read that.         9        A.         Yes, sir.
    10          Q.     So you're on the last mark before             10        Q.         Okay.   And this -- if you go back to
    11   does not meet expectations on process                       11   the exhibit we were just talking about where it
    12   understanding; is that right?                               12   says still in training process, were you still in
    13          A.     I would say yes.      Yes.                    13   that basic operator training process?      Is that
    14          Q.     The same with equipment                       14   what's reflected here when it says still in
    15   understanding, under that?                                  15   training?
    16          A.     Yes.                                          16        A.         I don't know what he's reflecting
    17          Q.     Same with instrumentation; do you             17   but we were still in training, yeah.
    18   see that?                                                   18        Q.         Was everybody in your group still in
    19          A.     Yes.                                          19   training --
    20          Q.     Turn over to the next page there,             20        A.         Yes, sir.
    21   184.    Process operation, do you see that?                 21        Q.         -- or certain persons already out of
    22          A.     Yes.                                          22   training?
    23          Q.     And it has N/A as well; is that               23        A.         Everybody in training.
    24   correct?                                                    24        Q.         Okay.   Equipment reliability, it
    25          A.     Yes.                                          25   also says an N/A and still in training; is that


                                                            87                                                                 89
     1          Q.     And the comment under that is still           1    right?
     2   in training process; do you see that?                       2        A.        Yes.
     3          A.     Yes.                                          3        Q.        And then under troubleshooting it
     4          Q.     Were you still in process operation           4    has an N/A and it says, has not had to demonstrate
     5   training at that point or any type of training              5    troubleshooting at this time; do you see that?
     6   process that you're aware of?                               6        A.        Yes, sir.
     7          A.     Ask that again.                               7        Q.        And if you turn to the next page,
     8          Q.     Were you still in training process            8    Page PLA 185, there's a summary there; right?
     9   at that point?                                              9        A.        Correct.
    10          A.     Yes.     Okay, yes.                           10       Q.        And the overall -- your overall
    11          Q.     Okay.     And if we look back at your         11   performance rating was the -- on the low end of on
    12   training records, and we're happy to do it but if           12   target right next to does not meet expectations;
    13   you'll trust me for a second --                             13   is that right?
    14          A.     Sure.                                         14       A.        Will you rephrase that?    On -- the
    15          Q.     My wife will tell you not to do.         We   15   low end on --
    16   looked at earlier on Marathon 113 you took a new            16       Q.        Sure.     It has on target and it has
    17   hire operating qualifying task on 9-27.        And then     17   three check marks -- or three little boxes there
    18   you took another new hire operating qualifying              18   to fill out; correct?
    19   task on 10-22; correct?                                     19       A.        Everybody receives that same low end
    20          A.     I trust it.                                   20   on target.    All of us that prepared these that
    21          Q.     Yes, it is.                                   21   day, we all were right there.
    22          A.     No.     Where are you at?    Where are        22       Q.        Okay.     So you-all sat down --
    23   you looking at?                                             23   everybody got their evaluation report and you-all
    24          Q.     Sure.     It's 113 of Exhibit 12.             24   sat down and compared them?
    25          A.     I got it.     113.                            25       A.        No, we talked about -- because that



                                            Certified Court Reporters
                                                  502-648-6390                                          EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 24 of 49 - Page ID#:10/4/2018
                                                                               84

                                                              90                                                           92
     1   was the evaluation date, we all knew we was going          1   from Marathon?
     2   in evaluation and we talked about how to improve           2          A.     He didn't give me either one of
     3   or what you don't -- but everybody got that same           3   these.
     4   mark.                                                      4          Q.     But you signed for it; right?
     5           Q.     Did everybody get comments that             5          A.     You signed that you did the
     6   said, Gary has demonstrated a great attitude and           6   evaluation.   I got these from EOC.
     7   desire to learn?       Did everybody get that same         7          Q.     But at the time you signed -- when
     8   comment?                                                   8   you were at Marathon you signed this evaluation?
     9           A.     I'm sure Swag's would have said Swag        9          A.     Yes.    Uh-huh.
    10   has demonstrated, but it wouldn't say Gary.          It   10          Q.     Okay.   So what did you do to improve
    11   would have had his name there.                            11   your understanding of process operations?
    12           Q.     Gary is slightly behind on basic           12          A.     I'd have to see the second
    13   process operations.       Did I read that correctly?      13   evaluation, but I improved on everything, was on
    14           A.     Yes.                                       14   target at that part of your training.
    15           Q.     Did everybody get the exact same           15          Q.     Okay.   Do you recall doing anything
    16   language in theirs?                                       16   specific to better your understanding of process
    17           A.     I don't know about language, but           17   operations?   Talking about specific things you
    18   it's talking about the on target spot.                    18   did.
    19           Q.     So you don't know if anybody else --       19          A.     To my knowledge of what this
    20   if anybody else got a comment that they were              20   evaluation is, is giving you a 30-day evaluation,
    21   slightly behind on basic process operations?              21   you learn your job.    I mean, you're either going
    22           A.     I have no idea.                            22   to learn your job or you're not going to learn
    23           Q.     And then areas of improvement, Gary        23   your job but, no, I didn't do anything but learn
    24   needs to work on improving his understanding of           24   my job.
    25   process operations, including fluid dynamics,             25          Q.     What did you do to improve on your


                                                              91                                                           93
     1   equipment and instrumentation functions and               1    understanding of fluid dynamics?
     2   terminology.   Did I read that correctly?                 2           A.     Would have to be around the
     3       A.         That's correct.                            3    equipment, seeing what he's saying, fluid -- I
     4       Q.         Okay.    And those were noted as areas     4    don't know what he's saying with fluid dynamics,
     5   for improvements for you; right?                          5    but whatever that is, evidently I improved on it
     6       A.         Right.    Uh-huh.                          6    or was up to par with it by the second evaluation.
     7       Q.         What did you do to act upon those          7           Q.     What about improving on equipment
     8   areas of improvement, meaning what did you do to          8    and instrumentation functions, what did you do to
     9   improve your understanding of process operations,         9    improve on that?
    10   for example?                                              10          A.     Well, as a utility operator we don't
    11       A.         Exactly as they said.   And if you         11   do instrumentations at all.      I don't know why he
    12   look at the second evaluation, which they have not        12   has that in there at all, but we don't work on
    13   produced to us that I know of, it says the                13   instrumentation, we're utility operators.
    14   opposite of all these.                                    14          Q.     What did you do to work on --
    15       Q.         It says what now?                          15   improve on your terminology?
    16       A.         Pretty much the opposite of all of         16          A.     Instead of using the word, it's
    17   these.                                                    17   D-E-B-U-T-S, debuts in my -- in the plant, that's
    18       Q.         Okay.    Did you -- did you not -- did     18   called debuts, but just what they call it is what
    19   you have a second evaluation?                             19   you say it is.   Instead of a compressor -- there's
    20       A.         Yes, I did.                                20   pumps and compressors, if you made a mistake and
    21       Q.         When was the second evaluation?            21   called that a compressor one time, it's a pump.
    22       A.         In December, middle of December.           22   And just that type terminology is what he's
    23       Q.         And you kept this one, obviously?          23   talking about.
    24       A.         No, I didn't.                              24          Q.     Okay.   And it's important to know
    25       Q.         Okay.    Did you keep any documents        25   the correct terminology because if you're trying



                                            Certified Court Reporters
                                                  502-648-6390                                          EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 25 of 49 - Page ID#:10/4/2018
                                                                               85

                                                             94                                                           96
     1   to express to somebody what either, A, you've done       1    start, where to go, check off whatever is on the
     2   or, B, they need to do, they need to know exactly        2    RADAR.    You know, it just walks you through your
     3   what you're talking about; right?                        3    morning checks and services.
     4       A.       That's correct.                             4        Q.        Okay.
     5       Q.       And then under training and                 5        A.        While I was doing that, what was his
     6   development plan it says, become a qualified LPCCR       6    name, give me a second, supervisor of that day, I
     7   process operator; correct?                               7    can see his face, give me a second.   What is his
     8       A.       Yes.                                        8    name.    Anyway, I'll think of his name here in a
     9       Q.       And that has a target date of               9    minute but I'll go on with the story.
    10   11-11-12?                                                10       Q.        Okay.
    11       A.       Yes.                                        11       A.        He called me on the phone, on the
    12       Q.       Do you know if you became a                 12   radio for me to meet him at the steam drum.      I met
    13   qualified LPCCR process operator by that target          13   him at the steam drum, he proceeded to go up a
    14   date?                                                    14   ladder.    I'm on the bottom ramp -- I mean, I'm on
    15       A.       The date we tested, I don't know            15   the bottom platform, he climbs up the ladder,
    16   what that was, but, yes.    We was in the plant          16   looks around, give me instructions, mind you, the
    17   before Thanksgiving.                                     17   fin fans is massive, about 12 big fin fans,
    18       Q.       Okay.    So I want to talk now moving       18   they're loud, exceedingly loud.   It's cold, you've
    19   to the incident that occurred on December 26th,          19   got your earplugs in, you got your cold muffs on.
    20   2012.   Do you recall that?                              20   He gave me a task to -- we're going to -- he said,
    21       A.       Yes, sir.                                   21   maintenance come and we're going to isolate a
    22       Q.       Where in the facility were you              22   sight glass valve, need you to do a lockout/tagout
    23   working at the time of this incident on                  23   on it, and he proceeded to tell me to lock out the
    24   December 26th, 2012?                                     24   top valve closed, the bottom valve closed and lock
    25       A.       You say where in the facility was I         25   the bleeder open.



                                                             95                                                           97
     1   working?                                                 1                  You know, he was up there, I was
     2       Q.       Uh-huh.                                     2    down here.   I mean, I guess he's looking as a
     3       A.       You're in your area, LPCCR.                 3    supervisor his area, whatever you're looking at,
     4       Q.       And that's the?                             4    not sure, not sure what he's looking at, but it
     5       A.       Low pressure continuous catalyst.           5    seemed simple enough, so I wrote down what he told
     6       Q.       Right.    Taking gasoline and               6    me to do and proceeded on with my RADAR.   After
     7   processing it into other things; is that what you        7    RADAR I had to write a work permit for some
     8   said?   Processing gasoline?                             8    electricians in the area working on those fin
     9       A.       That's what the refinery does.              9    fans.    Then after I wrote them a permission to
    10       Q.       Okay.    Just walk me through the           10   work on that, I went in the control room to look
    11   incident on December 26th.     Tell me what you          11   up the procedure to do a lockout/tagout on the
    12   recall happening on that date.                           12   sight glass valve.    The board foreman, Terry
    13       A.       Well, in a meeting, no news, it's           13   Bauer, told me there was no procedure for that,
    14   the day after Christmas, no assignments, so you go       14   but just be careful, don't shut me down, just
    15   out and start your RADAR.                                15   stuff we say.
    16       Q.       Tell me what RADAR is again.                16                 So, you know, I proceeded on with
    17       A.       What does that acronym stand for.      I    17   without any paperwork or whatever.    Most things --
    18   don't know what that acronym stands for, but             18   90 percents of things have a procedure to do step
    19   you're doing your rounds and you have a RADAR,           19   by step.   They don't want you guessing.   They have
    20   it's a computer based -- it's like that                  20   it already printed out on the computer.    That
    21   progressive -- have you ever seen that                   21   particular item did not have one and he told me
    22   progressive, that price tool?                            22   what one and so I went out, got my locks and my
    23       Q.       Yeah.                                       23   tags and proceeded to do the job.    So I climb up
    24       A.       That's what it is.    And it has you        24   that ladder and the top valve of the sight glass
    25   to, you know, start and it tells you where to            25   was already closed, so I said, hmm, that's where



                                         Certified Court Reporters
                                               502-648-6390                                        EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 26 of 49 - Page ID#:10/4/2018
                                                                               86

                                                              98                                                          100
     1   stupid came in.    I said, top valve, this valve          1        Q.        Okay.   All right.   You said you went
     2   down here, he told me top valve, so I closed the          2    up there and you looked at -- what did you say,
     3   top valve thinking I was closing what he told me          3    the top valve that was already closed?
     4   to close.   And the electricians hollered at me.      I   4        A.        Well, I looked at the sight glass,
     5   went and seen what they were asking.     At that time     5    the sight glass was already closed, but I thought
     6   the board operator was hollering, Gary, I'm               6    he had told me to close the top valve, you know,
     7   getting an NTE, what did you do?   Whatever you           7    locking the top valve.
     8   did, undue it.                                            8        Q.        And that was already blocked in?
     9       Q.        Is that not to exceed?                      9        A.        No, that was open, that's what was
    10       A.        Not to exceed.   Uh-huh.   So I went        10   open.   The sight glass was already closed.     That's
    11   back up there, he told me to undo it.    I was            11   what pretty much confused me.      That was already
    12   turning it back open and that's when the pressure         12   closed.
    13   relief valve went off, scared the snot out of me,         13       Q.        So you had confusion at that point
    14   as you would think.   It's loud and boisterous.      So   14   about what you were being asked to do?
    15   at that time I'm hollering at the board operator          15       A.        Yes.
    16   that the -- a relief valve has went off.    So --         16       Q.        Okay.   Instead of asking someone or
    17   but what I did is I got the -- what the procedures        17   the gentleman that -- who was the gentleman that
    18   always tell you, get everybody out of your area           18   told you -- that showed you what he wanted done or
    19   and then mitigate the situation.                          19   told you what he wanted done?
    20                 By that time, as I get them to leave        20       A.        That's Dave -- not Dave Rice --
    21   the area, my breaker, he comes running up to              21       Q.        How about Travis Gillum?
    22   assist me, he asked me what I had did, and I said,        22       A.        Travis.   Travis.
    23   I need to open that valve back, Terry wants me to         23       Q.        So instead of trying to get in touch
    24   open that valve back.                                     24   with Travis because you were confused, you went
    25                 So I opened the valve, the pressure         25   ahead and went through the procedure, which caused



                                                              99                                                          101
     1   went down, it's a matter of 70, 80 seconds, and           1    an NTE; is that right?
     2   the pressure relief valve receded and I proceeded         2        A.        Yes, sir.
     3   on with my lockout/tagout after being ridiculed           3        Q.        Let me hand you the next exhibit
     4   and felt like a chump or whatever.                        4    here.
     5       Q.        So who are the electricians that            5            (TURNER DEPOSITION EXHIBIT 14 MARKED)
     6   were hollering at you?                                    6        Q.        Exhibit 14 to your deposition.    Did
     7       A.        The board operator is who was               7    you have a meeting on December 26th, the date of
     8   hollering at me.                                          8    this incident, around 2 p.m. with you, a guy named
     9       Q.        I thought you said the electricians         9    Jeremy Clayborne, Dave Rice and then Katie
    10   were too.                                                 10   Scherer?
    11       A.        Hunh-uh.   Well, they asked me for          11       A.        It was after the shift, so it would
    12   some information.   Not hollering at me.    When we       12   have been 3 p.m., not 2.
    13   say hollering at me, that's the radio hollering at        13       Q.        Okay.   Do you recall having this
    14   you, but...                                               14   meeting?
    15       Q.        Were they asking you about this             15       A.        Yes.    Uh-huh.
    16   incident, this --                                         16       Q.        Okay.   It looks like on the
    17       A.        No, they weren't asking about that,         17   left-hand side it has initials, DR stands for Dave
    18   they were working on fin fans.                            18   Rice, I believe, and then GT stands for you; is
    19       Q.        I got you.                                  19   that right?
    20       A.        They were working on that.                  20       A.        That's correct.
    21       Q.        Who was the board operator?                 21       Q.        And this was a meeting with respect
    22       A.        Terry Bauer.                                22   -- it's at least entitled an investigation meeting
    23       Q.        Do you know how to spell his last           23   related to the incident you just described on
    24   name?                                                     24   December 26th; is that right?
    25       A.        B-A-U-E-R, something close.                 25       A.        That's correct.



                                        Certified Court Reporters
                                              502-648-6390                                              EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 27 of 49 - Page ID#:10/4/2018
                                                                               87

                                                           102                                                           104
     1       Q.       Okay.    And your first entry there,       1        Q.        Okay.    A couple of lines down --
     2   essentially Dave Rice asked you what went on.     And   2    well, we'll just go through this line by line.
     3   you said, like you told us, you were doing your         3        A.        Sure.
     4   RADAR rounds and Travis came up to you and told --      4        Q.        Maybe not every word, but Dave Rice
     5   or contacted you and told you that he wanted you        5    asked you which valve did you close and you say
     6   to, quote, lock out the west side sight glass so        6    the 90 degree one; correct?
     7   it can be repaired.   That's what you told them,        7        A.        Yes.
     8   correct, at this investigation meeting?                 8        Q.        And then Dave Rice asked you did you
     9       A.       Yes.                                       9    know your job was to isolate the sight glass, did
    10       Q.       And then at the end of that you            10   you know the 8-inch valve was not the sight glass,
    11   mention in your explanation here what you've just       11   and your response to that question was, I do, I
    12   told us about, the electricians working on the fin      12   just didn't process it at first.    I didn't go up
    13   fans, and then you go on to say, quote, then I          13   and look at it when Travis was explaining it to me
    14   went to work on the valve and closed the wrong          14   and I should have.     Is that what you told Dave
    15   one; correct?                                           15   Rice during the investigation meeting?
    16       A.       Yes, sir.                                  16       A.        Yes.
    17       Q.       Okay.    Dave Rice asked you about         17       Q.        And you were trying to be honest
    18   hearing from the board operator and you said yes.       18   with him during this investigation meeting; right?
    19   Then you mention that, I evacuated the                  19       A.        Of course.
    20   electricians and then Jeremy came up?                   20       Q.        I mean, you weren't going to lie
    21       A.       That's correct.                            21   about what happened or lie about what you did,
    22       Q.       Together we relieved the pressure;         22   right, you wanted to be 100 percent honest?
    23   do you see that?                                        23       A.        Absolutely.
    24       A.       Yes.                                       24       Q.        Then Dave Rice says, do you
    25       Q.       How did you evacuate the                   25   understand the reason why that was not the



                                                           103                                                           105
     1   electricians?                                           1    appropriate valve to close, and you said, yes, I
     2       A.       Just told them to get out of the           2    don't know why I did it, confused me when I saw
     3   area.                                                   3    the 8-inch valve was at 100 pounds versus its
     4       Q.       Okay.    Were they out of the area by      4    normal 450 pounds, and I think Jeremy Clayborne
     5   the time this thing was over?                           5    says, the gauge is broken and that can give the
     6       A.       Yes.    They left immediately.             6    appearance that it's closed?
     7       Q.       Okay.    What did you and Jeremy do to     7        A.        Right.
     8   relieve the pressure?                                   8        Q.        Okay.    So I want to understand, you
     9       A.       Well, I had already started opening        9    were confused about what you needed to do.       And I
    10   it and when the pressure relief valve come up, you      10   think you mentioned this earlier, instead of
    11   know, startled me, loud noise, so I got -- I'm          11   asking a question to someone to make sure you were
    12   hollering at the board man that a pressure relief       12   doing the right thing, you just went ahead and
    13   valve has been set off.                                 13   did -- went on about the process being confused;
    14                And, you know, you can hardly hear,        14   is that right?
    15   fin fans and this now other noise, so what I did        15       A.        I wouldn't phrase it the way you
    16   was what we're trained to do, get people out of         16   were phrasing it, no.
    17   there, if anybody is in your area, get them out of      17       Q.        So you were clear on what you were
    18   the area.   And then he was already telling me --       18   supposed to do, you were just wrong?
    19   he had already told me to undo what I did, so I         19       A.        Well, clear on whether -- exactly,
    20   was starting that process when the relieve valve        20   just wrong.
    21   went off, so after I got them out there, I went         21       Q.        Okay.    So when you say, it confused
    22   right back up there five, ten seconds because, you      22   me, that wasn't accurate?    I don't know why I did
    23   know, they were aware of something wrong, also, so      23   it, confused me.     You were confused; right?   It's
    24   they were more than willing to leave, so just a         24   okay to be confused.
    25   matter of seconds.                                      25       A.        Well, what confused me was the



                                         Certified Court Reporters
                                               502-648-6390                                        EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 28 of 49 - Page ID#:10/4/2018
                                                                               88

                                                               106                                                          108
     1   gauge.       You're looking at -- this gauge is in its      1        Q.        I got you.    If you turn on to the
     2   valves.                                                     2    next page, the third line in on that page, that's
     3       Q.           Right.                                     3    DR for David Rice again; right?
     4       A.           Well, it's 450 pounds steam room.          4        A.        Uh-huh.
     5   If the -- now, I didn't process all this at that            5        Q.        It says, DR says, anything we could
     6   point, but if they were going to work on it I was           6    do trainingwise to prevent this, and you
     7   wondering why it wasn't at 450 to start with.               7    responded, not really, I just need to take time to
     8   That's the normal operating pressure of that                8    think about things or go up and look when it's
     9   vessel.      It was the gauge was broke, I assumed it       9    being explained; is that correct?
    10   needed all the way closed because this one was              10       A.        That's correct.
    11   closed, the sight glass valve was closed, so...             11       Q.        Okay.    And, again, you're just
    12       Q.           And you mentioned earlier on in this       12   trying to be honest with them about what went on;
    13   investigation meeting that Travis told you to lock          13   right?
    14   out the west side sight glass so it could be                14       A.        That's correct.
    15   repaired; right?                                            15       Q.        In the middle of that page David
    16       A.           Yes.                                       16   Rice -- let me ask you this, was there -- at this
    17       Q.           And in that instance that we just          17   meeting do you remember there being like an
    18   read about, yes, I don't know why I did it,                 18   example of an 8-inch valve or anything like that
    19   confused me, I just want to understand, you were            19   being present?
    20   confused about what you were supposed to do at              20       A.        No.
    21   that point?                                                 21       Q.        Do you know what it means to draw
    22       A.           That's correct.                            22   out drums and valves in question?     Do you know
    23       Q.           Okay.     Then at the bottom of that --    23   what that means in the middle of the page there
    24   at the bottom of that page in response to a                 24   under DR?
    25   question by Katie Scherer, she asked, did Travis            25       A.        No.     It says draws out.



                                                               107                                                          109
     1   instruct you to close the 8-inch valve, you say,            1        Q.        Drums and valves in --
     2   he told me to close valves, not necessarily that            2        A.        Oh, Dave draws out.    Yeah, Dave
     3   valve.       I know Travis wouldn't steer me wrong, it      3    draws out.    Yeah.
     4   was my mistake.         Let's see, I wrote it in my         4        Q.        Yes.
     5   notebook, and then it indicates you pulled out              5        A.        Yeah.
     6   your notebook and read from it, quote -- this was           6        Q.        Okay.    And it says, I just want
     7   a quote from your notebook, I believe, steam drum           7    to -- Dave Rice says, I just want to understand
     8   lockout, top close, bottom close, block open                8    the disconnect because opening an 8-inch valve
     9   bleeder, end quote.         I was on the ground when he     9    should be a big red flag, and you respond, quote,
    10   was explaining it, so I missaw what he was                  10   it is 100 percent an eye opening and learning
    11   explaining.       Did I read that correctly?                11   experience.   And then he said -- Dave Rice says,
    12           A.        That's correct.                           12   and you thought the 8-inch valve was right, and
    13           Q.        I can't find where you produced the       13   you responded, was under that impression at the
    14   notes that you took.         Do you still have those?       14   time, was a learning experience (sic).     Did I read
    15           A.        I don't know if I do or not just          15   that correctly?
    16   here.                                                       16       A.        That's correct.
    17           Q.        Right.    And you may not have them,      17       Q.        Then Dave Rice says, I do want to
    18   that's fine.       I didn't know if you kept those          18   make sure you understand the severity of the
    19   notes or not.       You may not have.                       19   situation.    We did hit an NTE, which means
    20           A.        Right now I don't know.     If I was to   20   exceed -- exceeded the rated pressure.     We were on
    21   dig, dig, dig, if it's there, it's there, but I             21   the verge of an equipment failure, if not other
    22   don't know if I still have that notebook.                   22   severe things.    Did I read that correctly?
    23           Q.        Okay.                                     23       A.        That's correct.
    24           A.        I used that notebook for everything       24       Q.        And then your response to that was,
    25   A to Z, the notebook.                                       25   I was not being negligent, just made a mistake.     I



                                             Certified Court Reporters
                                                   502-648-6390                                         EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 29 of 49 - Page ID#:10/4/2018
                                                                               89

                                                              110                                                          112
     1   understand the severity.        Did I read that            1        Q.        Okay.    There you go, stop right
     2   correctly?                                                 2    there.
     3        A.         That's correct.                            3        A.        Okay.
     4        Q.         You said you understand the                4        Q.        What could it do?
     5   severity.     What was the severity of this incident       5        A.        What could it do?   Affect the
     6   that you understood you were trying to convey to           6    process.    You could --
     7   Mr. Rice and Mr. Scherer -- Mrs. Scherer during            7        Q.        How --
     8   this meeting?                                              8        A.        -- shut down.
     9        A.         I was just conveying that I                9        Q.        How could it affect the process?
    10   understand the severity of the incident that just          10   You said you could have a shutdown?
    11   happened and how to SLAM it.        SLAM is an acronym,    11       A.        Yeah.    Well, shut down of the unit,
    12   stop, look, analyze, mitigate.                             12   you're going to stop the unit.    It's not going to
    13        Q.         SLAM, that's a good one.     Stop,         13   blow up or anything without that instance.     You're
    14   look --                                                    14   just going to -- you're going to lose 8 hours,
    15        A.         Analyze and mitigate.                      15   10 hours, 12 hours, whatever, you know, money.
    16        Q.         -- analyze and mitigate.     And in        16       Q.        Paid 8 hours, 10 hours, 12 hours of
    17   your mind when you say you understand the                  17   the unit itself?
    18   severity, what did you mean?        What was the           18       A.        It could be one, but a loss is a
    19   severity of this incident on December 26th, 2012?          19   loss.
    20        A.         Closing that wrong valve, it stopped       20       Q.        Right.   Okay.   So your understanding
    21   the flow of steam from going through the process,          21   of the severity was it was a monetary loss, it
    22   which the process without steam can fail.                  22   could be a monetary loss, that was your
    23        Q.         Why is that -- why is that --              23   understanding of the severity?
    24        A.         Heat.                                      24       A.        My understanding of the severity is
    25        Q.         -- a problem?                              25   me doing that -- making that mistake to cause the



                                                              111                                                          113
     1       A.         Heat.                                       1    company to, that's my severity of it, you know, my
     2       Q.         And what do you mean?    What does          2    part.
     3   heat do?                                                   3        Q.        Right.   And I'm just -- again, I'm
     4       A.         Heat is what heats the --                   4    not -- I'm not trying to fight with you or
     5       Q.         Does it -- if it -- if a -- if the          5    anything, I'm just trying to understand the
     6   flow of steam stopped, you're saying the heat              6    severity.   The severity that you understood was
     7   could rise?                                                7    that you could have caused a monetary loss to
     8       A.         Well, let me try to explain.                8    Marathon had the unit had to be shut down?
     9       Q.         Okay.                                       9        A.        Sure.
    10       A.         Has two sources of heat, it has gas         10       Q.        That was the only severity that you
    11   heat, fuel gas heat, and steam is a supplemental           11   recognized out of that entire incident?
    12   heat, they don't waste anything, so the steam drum         12       A.        The word severity, and I'm just
    13   goes through those heaters, water goes through             13   saying what the severity I felt.    I felt I made a
    14   those pipes inside the heaters to capture heat,            14   mistake, I'm owning up to my mistake.
    15   more heat.                                                 15       Q.        Right.
    16       Q.         Okay.                                       16       A.        He's asking me do I understand my
    17       A.         And they just don't waste anything.         17   mistake and I told him I understood the severity
    18       Q.         Okay.    And, again, I'm just trying        18   of it.   I think he said the word first; right?
    19   to understand -- you said you understood the               19       Q.        Yeah.
    20   severity, I'm trying to understand what the                20       A.        I do not want to make -- I want to
    21   severity is.    If it's a severe instance, you             21   make sure you understand the severity.     I
    22   understand the severity.     Tell me what the              22   reiterated I understand the severity.    Whatever he
    23   severity was that you understood.                          23   meant I meant.
    24       A.         The severity of what I did, the             24       Q.        What did he mean then?
    25   mistake I did, I understood what it could do if --         25       A.        Just like explaining it, the



                                           Certified Court Reporters
                                                 502-648-6390                                           EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 30 of 49 - Page ID#:10/4/2018
                                                                               90

                                                          114                                                          116
     1   severity, what could happen, do you understand         1    general synopsis, not every word you said?
     2   that, you know.                                        2        A.      Yes, she wasn't typing --
     3       Q.       Right.    But you said --                 3        Q.      What do you recall about that?
     4       A.       She didn't write down every word          4    We've gone through the entire thing now.     What do
     5   we -- oh, excuse me.    She didn't write down every    5    you recall at that meeting that's not written down
     6   word we're saying in this meeting.   I guess this      6    in this document?
     7   is a general synopsis of -- you know.                  7        A.      I don't recall nothing that was said
     8       Q.       Okay.    You said -- he used the word     8    that isn't written, but we were there longer than
     9   severity first and you meant what he meant, so I'm     9    these two pages of notes.
    10   trying to understand what you thought he meant.        10       Q.      So you don't recall anything that
    11       A.       Severity.                                 11   was said that's not in writing here but it may --
    12       Q.       Yeah.    Let me give you an example so    12   you were there longer and more was said; right?
    13   I can try to understand or ask a better question       13       A.      A lot more said, yes.
    14   and give you an example of what I mean.    If I go     14       Q.      Okay.    But you don't recall what
    15   out and drive drunk one night, okay, I understand      15   more was said?
    16   the severity of that because it's against the law,     16       A.      No.
    17   I could hit somebody else and kill them, I could       17       Q.      Okay.
    18   have a wreck and kill myself.   There's a lot of       18       A.      No, sir.
    19   things that could happen because of that decision      19       Q.      All right.
    20   I made; right?                                         20               MR. DOVE:    Can we take a break?
    21       A.       Yes, sir.                                 21               MR. HORNBACK:    Yeah.   Yeah.
    22       Q.       If I walk across the street without       22      (RECESS; MR. BARNETT REPLACES MR. DOVE)
    23   looking, I understand the severity of that because     23       Q.      One more question about -- it's not
    24   I could get hit by a car and killed; right?            24   really about the meeting notes, it's more about
    25   Right?   So I understand the severities.   Those are   25   the incident itself on December 26th.    The sight



                                                          115                                                          117
     1   different severities; right?    One of them is         1    glass that you were supposed to lock out, there
     2   affecting me, one is I could potentially affect        2    was a valve associated with it; right?
     3   other people's lives.    And what I'm asking is, the   3        A.      Two valves.
     4   severity that you understood and the severity that     4        Q.      Two valves.     One --
     5   you've expressed to me today is that it could be a     5        A.      Input and -- output and input.
     6   monetary loss to Marathon if they had to shut down     6        Q.      Right.   One of them was a
     7   that unit.   Did you recognize any other severity      7    one-and-a-half-inch valve; right?
     8   other than a monetary loss to Marathon that could      8        A.      Sizewise I don't know, but that's
     9   result from that incident?                             9    one and a half, two at the most.
    10       A.       Being in training and being all           10       Q.      And then the other one that you
    11   those things you just went over, you are honed in      11   actually closed was an 8-inch; is that right?
    12   on -- there's three things down there that can         12       A.      Yes.
    13   happen, it can expose, pollute or explode.     The     13       Q.      Okay.    And there was a noticeable
    14   severity of either one of those happening is not a     14   size difference between the two valves; right?
    15   good scenario.    So he was using a word that is       15       A.      Yes.
    16   used within Marathon terminology, he used the word     16       Q.      Okay.    And I think you mentioned
    17   severity, I understood the severity as it is           17   that you closed the steam valve which caused the
    18   encompassed with anything that could happen.           18   problem?
    19       Q.       So it's not only shut down the unit       19       A.      Steam drum valve, yes, to stop the
    20   but potential explosion, potential pollution,          20   flow.
    21   those types of things are encompassed in the word      21       Q.      Steam drum.     Are those generally
    22   severity?                                              22   larger valves?   I mean, you know, the 8-inch valve
    23       A.       I would say so.                           23   there and the other one was 1 and a half.    Are
    24       Q.       Okay.    You said that Katie or           24   steam valve -- drum valves or steam valves, are
    25   whoever typed this up was just writing down a          25   those generally larger in size?



                                         Certified Court Reporters
                                               502-648-6390                                      EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 31 of 49 - Page ID#:10/4/2018
                                                                               91

                                                               118                                                           120
     1                     MR. BARNETT:     Object to the form.       1   right?
     2   Larger than what?                                            2           A.   Yes.
     3           Q.        Than the other valves?                     3           Q.   Okay.   And then you also list your
     4           A.        Repeat that one more time.                 4   current pay of 33.46; is that right?
     5           Q.        Yeah.   Are steam drum valves larger       5           A.   Yes.
     6   than other valves at the facility?                           6           Q.   If you turn over to the next page,
     7           A.        It's not really a steam drum valve,        7   and this is for the record PLA 35, page I'm
     8   it's -- valves are different sizes throughout the            8   looking at now, it says on January 3rd right in
     9   facility, from 12, even bigger than one-half.                9   the middle, No. 5, where you've written down
    10   It's no certain valve for steam, drum is...                 10   January 3rd, 2013; do you see that?
    11           Q.        Okay.   That's -- I appreciate that.      11           A.   Uh-huh.    Yes.
    12   I asked a bad question.          That's what I was trying   12           Q.   I was discharged by Gerald
    13   to get at.    Now, you were ultimately terminated           13   Naliborski, operations manager; is that right?
    14   related to this December 26th, 2012 incident; is            14           A.   Yes.
    15   that right?                                                 15           Q.   And then it says, based on my
    16           A.        Yes.                                      16   erroneously blocking in a discharge valve on a
    17           Q.        Your last day at Marathon was, I          17   steam drum, and then there's some words, in my,
    18   believe, January 3rd, 2013; does that sound about           18   and I can't read the rest of that.
    19   right?                                                      19           A.   Area.
    20           A.        That's correct.                           20           Q.   In your area.      Okay.   And that
    21           Q.        So you worked at Marathon from            21   was -- was that the reason that Mr. Naliborski
    22   August 2012 to January 3rd, 2013; is that                   22   gave you?
    23   accurate?                                                   23           A.   Yes.
    24           A.        Yes.                                      24           Q.   Okay.   Down at the bottom of the
    25           Q.        About five months, right around five      25   page you have -- essentially you were asked other


                                                               119                                                           121
     1   months?                                                     1    people that were treated better than you; right?
     2       A.        Yes.                                          2    And you list Justin Turner, Nick Warnock, Jordan
     3       Q.        Okay.       Hand you the next document.       3    Daniel and Billy Cristy; is that right?
     4           (TURNER DEPOSITION EXHIBIT 15 MARKED)               4        A.       Yes.
     5       Q.        And again, Mr. Turner, these are              5        Q.       Okay.   And we'll talk about them in
     6   some documents that you produced in this case.              6    just a minute.   I had a question.      Billy Cristy,
     7   This is the EEOC intake questionnaire that you              7    it says he was fired.
     8   filled out with respect to a charge with the EEOC;          8        A.       Yes.
     9   is that accurate?                                           9        Q.       Let's just go through these guys
    10       A.        That's correct.                               10   right here for just a second.     Do you know Justin
    11       Q.        And you were -- submitted the charge          11   Turner personally?
    12   to the EEOC that you were discriminated against             12       A.       No, sir.
    13   based upon your race; is that accurate?                     13       Q.       Was Justin Turner employed at
    14       A.        That's correct.                               14   Marathon when you were employed at Marathon?
    15       Q.        Down at the bottom -- I'm not going           15       A.       Yes, he was.
    16   to go through all of this, okay, but I'll try to            16       Q.       Did you work with Justin Turner?
    17   direct to you where I'm looking.        Down at the         17       A.       No.
    18   bottom it says your employment data.        Do you see      18       Q.       Where did Justin Turner work, if you
    19   that?    No. 3?                                             19   know?
    20       A.        Oh, yes.      Uh-huh.                         20       A.       In the new north area.
    21       Q.        Okay.       And this is your handwriting      21       Q.       New north?
    22   on this document?                                           22       A.       Which area -- I mean, which unit he
    23       A.        Yes, sir.                                     23   was on, I don't know, but he was in the new north,
    24       Q.        And it lists your immediate                   24   me in the south.
    25   supervisor as Dave Rice, the team leader; is that           25       Q.       Okay.   So he was in a different part



                                             Certified Court Reporters
                                                   502-648-6390                                          EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 32 of 49 - Page ID#:10/4/2018
                                                                               92

                                                           122                                                            124
     1   of the facility?                                          1        A.         The mistake that he made was failure
     2           A.     The plant, yes, sir.                       2    to -- I don't know specifically, so I'm not going
     3           Q.     Okay.    Do you know what his job was?     3    to go on the record and say specifically but he
     4           A.     Utility operator.                          4    caused injury to other employees.
     5           Q.     Did he work on different types of          5        Q.         Caused injury to other employees?
     6   equipment in that different area of the plant as          6        A.         Yes, maybe employee, not employees.
     7   opposed to what you would be working on in your           7        Q.         Okay.   How do you know that?   Were
     8   area of the plant or were they the same?                  8    you told that by somebody?
     9           A.     Each unit has different                    9        A.         Yes, I was.
    10   characteristics as far as equipment, but a lot of         10       Q.         Who were you told that by?
    11   it is the same.                                           11       A.         Ernest Fitzpatrick.
    12           Q.     Do you know who his supervisors are        12       Q.         Mr. Justin Turner, you said you
    13   or were?                                                  13   don't really know what he did -- or what did
    14           A.     No.                                        14   Justin Turner do differently?
    15           Q.     Nick Warnock, did you -- do you know       15       A.         He left open a bleeder valve that
    16   Nick Warnock individually?                                16   caused a vapor cloud to go through the plant that
    17           A.     Yes, I do.                                 17   caused the Whalen sound to be signaled for rescue
    18           Q.     Okay.    Did you work with Nick            18   and all other aspects of operation to come to
    19   Warnock when you were at Marathon?                        19   immediate attention and it lasted five minutes.
    20           A.     He trained with us.      That's the one    20       Q.         Okay.   Were you there at the plant
    21   I spoke of had to do retraining.                          21   when that happened?
    22           Q.     You said earlier you didn't know           22       A.         No, sir.
    23   what he did exactly but he had to go through              23       Q.         How do you know about that incident?
    24   training?                                                 24       A.         Ernest Fitzpatrick also.
    25           A.     Right.                                     25       Q.         And then Ernest -- did Ernest tell


                                                           123                                                            125
     1          Q.      Do you know who his supervisors            1    you about the Nick Warnock -- or you knew Nick
     2   were?                                                     2    Warnock because he told you he had to go through
     3          A.      It would be all the same of mine.          3    retraining again?
     4   We were in the same area.                                 4        A.         I knew him, but Ernest -- Ernie,
     5          Q.      Got you.   Do you know who his             5    he'd kill me if I called him Ernest.      Ernie
     6   supervisor was when he -- when he was first               6    advised me of him also.
     7   employed and had to go through retraining?                7        Q.         Okay.   Ernie -- Ernest told you
     8          A.      No.                                        8    about Jordan Daniel?
     9          Q.      You don't know who that supervisor         9        A.         Yes.
    10   was?                                                      10       Q.         Do you know who Jordan Daniel's
    11          A.      No, sir.                                   11   supervisor was at the time of this mistake --
    12          Q.      What about Jordan Daniel, do you           12       A.         No.
    13   know Jordan Daniel individually?                          13       Q.         -- that you reference?    Do you know
    14          A.      No, sir.                                   14   what part of the plant it occurred in?
    15          Q.      Do you know what area of the               15       A.         South end.
    16   facility he worked at?                                    16       Q.         Is that where you were?
    17          A.      He worked in our area.    I ain't for      17       A.         Yes.
    18   sure if he was on the guard case or Cumene, but           18       Q.         What about Billy Cristy, do you know
    19   all that's the south end, but I don't know                19   Billy Cristy individually?
    20   exactly, no.                                              20       A.         No, sir.
    21          Q.      What was his job title, if you know?       21       Q.         Or personally, excuse me.    It says
    22          A.      Utility operator.                          22   here he was fired.     Do you know why he was fired?
    23          Q.      Okay.    Do you know what he did wrong     23       A.         Getting caught sleeping for the
    24   here?    You say he was treated differently.     Do you   24   second time.
    25   know what he did?                                         25                  MR. BARNETT:   I'm sorry, I couldn't



                                          Certified Court Reporters
                                                502-648-6390                                          EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 33 of 49 - Page ID#:10/4/2018
                                                                               93

                                                               126                                                        128
     1   hear that.                                                  1    that?
     2        Q.         Sleeping.                                   2          A.     Uh-huh.    Yes.
     3        A.         Getting caught sleeping for the             3          Q.     And here you're referring to
     4   second time.                                                4    Mr. Naliborski?
     5        Q.         Did you see that personally?                5          A.     Yes.
     6        A.         No.                                         6          Q.     Is that right?
     7        Q.         Okay.    Who told you that?                 7          A.     Yes.
     8        A.         Ernest Fitzpatrick.                         8          Q.     It says, Gerald stated they were
     9        Q.         Do you know when this occurred?             9    discharging me due to my prior serious performance
    10        A.         It was after I left shortly,                10   issues, safety concerns and that his phrase was
    11   February, no later than March of '13.                       11   either I didn't look like an oil refinery operator
    12        Q.         Okay.    Did you ever work with Billy       12   or I didn't look comfortable as a refinery
    13   Cristy when you were at Marathon?                           13   operator, which I am not aware of any prior
    14        A.         No.                                         14   serious performance issues, nor was I ever
    15        Q.         Okay.    Was he on a different crew or      15   informed of any safety concerns on my part.    Do
    16   something?                                                  16   you see if that -- did I read that correctly?    You
    17        A.         He was on a class behind us, our            17   go on to say other things but...
    18   hiring class.                                               18         A.     Yes.    Pardon me?   Oh, yes.
    19        Q.         Oh, hiring, okay.       He was in a         19         Q.     And so did Mr. Naliborski either say
    20   hiring class behind you?                                    20   I didn't -- you didn't look like a refinery
    21        A.         Behind us, yes.                             21   operator or you didn't look comfortable as a
    22        Q.         I got you.    Do you know who his           22   refinery operator; correct?
    23   supervisor was?                                             23         A.     Correct.
    24        A.         They would have been all the same           24         Q.     And you don't know which one he said
    25   supervisors in that area.                                   25   because you said he said either the first one or



                                                               127                                                        129
     1       Q.         Was it Dave Rice's supervisor or             1    the second one, you're just not sure; right?
     2   was --                                                      2          A.     That would be right.
     3       A.         Dave Rice is the team leader.        He's    3          Q.     Okay.   Then in the bottom paragraph
     4   over supervisors.       Team leader is over                 4    there, I want to move on to there if you'd allow
     5   supervisors.                                                5    me.   You say, he, Gerald, then stated everybody is
     6       Q.         Got you.     Okay.   All right.   I want     6    good at something and that I was probably -- that
     7   to flip forward here to PLA 38.        And this is a        7    I probably was good at being a fireman or a
     8   typed-out -- your typed-out answers to different            8    military man but that he didn't want me hurting
     9   questions that were part of your EEOC filing; is            9    co-workers nor myself because this industry is
    10   that accurate?                                              10   dangerous and that he'd rather discharge me rather
    11       A.         That's correct.                              11   than for him to have to tell my family or my
    12       Q.         Okay.    I want to ask you a couple of       12   co-workers' family that I've caused theirs or my
    13   questions and, again, I'm not going through all of          13   own injury or death.    Did I read that correctly?
    14   this, but if you are on PLA 38, the second                  14         A.     Yes, you did.
    15   paragraph from the bottom where it starts out               15         Q.     And I'm assuming since these are
    16   Gerald stated; do you see that?                             16   your own words, that's accurate with what you
    17       A.         From the bottom of 38?                       17   recall Mr. Naliborski said?
    18       Q.         PLA 38, two paragraphs up.                   18         A.     That's exactly accurate.
    19       A.         Gerald stated.       Gerald -- two           19         Q.     And then you say, then he asked me
    20   paragraphs --                                               20   did I have anything to say, comma, I reiterated
    21       Q.         Are you on the right?                        21   that I made a mistake and closed the wrong valve.
    22                  MR. BARNETT:    38-1.                        22   Did I read that correctly?
    23       Q.         Yeah, 38.     I'm sorry.                     23         A.     Yes.
    24       A.         All right.    We're there.                   24         Q.     And you didn't think your
    25       Q.         Okay.    Gerald stated.    Do you see        25   termination was justified; is that right?



                                             Certified Court Reporters
                                                   502-648-6390                                          EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 34 of 49 - Page ID#:10/4/2018
                                                                               94

                                                               130                                                              132
     1       A.         You mean as far as saying or is                 1   you seen this document before?
     2   that -- are you talking about did I think that?                2           A.     Yes, I have.
     3       Q.         You thought that.     I mean, you put           3           Q.     Okay.    Did you review it before it
     4   that in this letter and you thought that to be                 4   was filed?
     5   true today; right?      You don't think your                   5           A.     No.
     6   termination was justified based on that mistake?               6           Q.     Okay.    But you reviewed it since it
     7       A.         I don't see where I said I don't                7   was filed?
     8   think my termination was justified.                            8           A.     Yes.
     9       Q.         Well, okay.     You say, then he asked          9           Q.     And do you believe the allegations
    10   me did I have anything to say.       I reiterated that        10   contained in it are true to the best of your
    11   I made a mistake and closed the wrong valve;                  11   knowledge and understanding?
    12   however.     I stated that I know I could do this job         12           A.     There is typos, but other than that,
    13   and that I didn't think the termination was fair              13   it's relevant to what it is.
    14   or justified.                                                 14           Q.     Do you know what the typos are just
    15       A.         Okay.    I see it.   I see it.                 15   so I can make sure I note them?
    16       Q.         That's what you thought then and               16           A.     Maybe No. 8, the plaintiff had not
    17   that's what you think today?                                  17   been trained on procedure of locking valves, that
    18       A.         Yes.     Yes.                                  18   might have -- may have -- could have said the
    19       Q.         Ernest Fitzpatrick, what -- you                19   plaintiff had not been trained on locking like a
    20   mentioned him earlier and we talked about him a               20   hot work or -- of valves on -- let's see, that
    21   little bit.    Do you remember what his job title             21   wouldn't be he hadn't been trained, you know,
    22   was at -- I think you said it was a number one                22   because we've seen where -- let me see what else.
    23   operator; is that what it is?                                 23           Q.     And let's just stay on that one for
    24       A.         Yes.                                           24   a second.    You're saying you had been trained
    25       Q.         Are there different levels of                  25   on -- we went through all those training logs --


                                                               131                                                              133
     1   operators at Marathon?                                        1    trained on locking valves; right?
     2           A.      The more seniority you have you               2        A.        Right.
     3   develop what's -- you have a crew.                            3        Q.        Go ahead.       I'm sorry, I didn't mean
     4           Q.      Okay.    Was Ernest involved in a crew        4    to interrupt you.
     5   or head of a crew?                                            5        A.        That may be the only one seriouser
     6           A.      He had a crew, yeah.      They had a          6    (sic) ones that...
     7   crew.                                                         7        Q.        Yeah.    So the rest -- you just
     8           Q.      And where does Ernest live?                   8    looked at it, the rest of this complaint is
     9           A.      In Huntington.                                9    accurate?
    10           Q.      In Huntington.      Do you know his           10       A.        Yes.     Yes.
    11   address?                                                      11       Q.        Okay.    That's all I wanted to make
    12           A.      Yes, I do.                                    12   sure.    All right.    You can put that one away.    I'm
    13           Q.      Okay.    What is that?                        13   going to hand you the next exhibit here, see if we
    14           A.      1738 Doulton Avenue.                          14   can't get a little more information.
    15           Q.      D-A-L-T-O-N?                                  15           (TURNER DEPOSITION EXHIBIT 17 MARKED)
    16           A.      Doulton, D-O-U-L-T-O-N.                       16                 MR. BARNETT:      17?
    17           Q.      Okay.    And that's in Huntington?            17                 MR. HORNBACK:      Correct.
    18           A.      Yes, sir.                                     18       Q.        Mr. Turner, these are the initial
    19           Q.      All right.     I show you the next            19   disclosures that were filed on your behalf by your
    20   exhibit here.                                                 20   counsel in this lawsuit.       Did you have an
    21            (TURNER DEPOSITION EXHIBIT 16 MARKED)                21   opportunity to look at these before they were
    22           Q.      Mr. Turner, if you will take a look           22   filed?
    23   at this document.       This is the complaint that was        23       A.        Pretty much, yes.
    24   filed on your behalf against Marathon originally              24       Q.        Okay.    You list potential witnesses
    25   in the Boyd Circuit Court here in Kentucky.            Have   25   and then potential exhibits in the case and I



                                             Certified Court Reporters
                                                   502-648-6390                                             EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 35 of 49 - Page ID#:10/4/2018
                                                                               95

                                                             134                                                          136
     1   wanted to go through the witnesses with you a              1           A.     Ernie Fitzpatrick.
     2   little bit.     We've discussed Dave Rice.      That was   2           Q.     He had -- Joe Bauers had been there
     3   your team leader; is that right?                           3    for 30 years; is that what you said?
     4         A.        Yes, sir.                                  4           A.     Give or take, yes.
     5         Q.        Gerald Naliborski, that was the --         5           Q.     You don't know precisely what he
     6   you list him here as the operations manager; is            6    did, that was just something Ernie -- Ernest must
     7   that right?                                                7    have told you?
     8         A.        That's correct.                            8           A.     It's in documentation somewhere,
     9         Q.        Mr. Naliborski, was he above               9    but, yes.
    10   Mr. Rice on the pecking order?                             10          Q.     You don't have any personal
    11         A.        He's operations manager, he's over         11   knowledge of that?
    12   the plant operationswise.                                  12          A.     No.    No.
    13         Q.        Okay.   Justin Turner we talked about      13          Q.     What about Jeff Davis?
    14   a little bit earlier; right?                               14          A.     I don't know who Jeff Davis is or
    15         A.        Yes.                                       15   how his name -- Marathon sent him to the EEOC --
    16         Q.        Nick Warnock we talked about --            16   his name to the EEOC and I don't know why his name
    17         A.        Yes.                                       17   was in that at all.
    18         Q.        -- I think earlier?                        18          Q.     Not somebody that you're relying on,
    19         A.        Yes.                                       19   that was just something that you learned from
    20         Q.        Jordan Daniel, another individual we       20   Marathon?
    21   talked about?                                              21          A.     Yes.
    22         A.        Yes, we do.                                22          Q.     Okay.   Do you know what Mr. Davis
    23         Q.        Terry Bavers, who is --                    23   did?
    24         A.        That's improperly -- incorrectly           24          A.     No.
    25   spelled.    It's Terry Bauer, B-A-U-E-R.                   25          Q.     And that's not something that Ernie



                                                             135                                                          137
     1         Q.      B-A-U-E-R, Terry Bauer.                      1    Fitzpatrick told you?
     2         A.      He was the board operator the day of         2           A.     No.
     3   the incident.                                              3           Q.     And you don't have any personal
     4         Q.      Okay.     He was the board operator?         4    knowledge of what Mr. Davis did?
     5         A.      Yes, sir.                                    5           A.     No.
     6         Q.      Does he go by Joe?                           6           Q.     In fact, you don't have any personal
     7         A.      That's his brother.                          7    knowledge of what Mr. Turner, Mr. Warnock or
     8         Q.      Okay.     Joe is his brother?                8    Mr. Daniel did, those are things that someone else
     9         A.      Yes.                                         9    told you; right?
    10         Q.      What -- how was Terry Bauer -- and           10          A.     There's documentation in the EEOC
    11   maybe I -- I missed this.     He was the board             11   file of their stuff.
    12   operator the day that you were --                          12          Q.     Okay.   But that's not something you
    13         A.      The incident, December 26th.                 13   have personal knowledge of?
    14         Q.      Of the incident.       You list him here     14          A.     Personal knowledge, no, sir.
    15   as a white co-worker who was treated differently           15          Q.     Okay.   You can put that one away.
    16   than you.                                                  16   We're getting closer, I promise.
    17         A.      Actually, that would be a typo.              17                    (OFF THE RECORD)
    18   That's where that Joe Bauer should be.                     18          (TURNER DEPOSITION EXHIBIT 18 MARKED)
    19         Q.      Okay.     Joe Bauer.   Okay.   What          19          Q.     If you can take a look at these,
    20   was -- do you know what Joe Bauers did that was --         20   these are your responses to interrogatories and
    21         A.      To my understanding, a few negligent         21   also your responses to request for production of
    22   things.    He was older, 30-year man, but verbatim,        22   documents in this case.    Did you have an
    23   no.                                                        23   opportunity to look at these before they were sent
    24         Q.      Okay.     That would be something --         24   over to us?
    25   who told you about him?                                    25          A.     Sure did.



                                           Certified Court Reporters
                                                 502-648-6390                                        EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 36 of 49 - Page ID#:10/4/2018
                                                                               96

                                                              138                                                             140
     1          Q.       Okay.   And I'm presuming that the          1   I turned it.
     2   information contained in these is accurate to the           2         Q.        Okay.    Robert Barney Woodard?
     3   best of your knowledge and belief?                          3         A.        Yes.
     4          A.       Yes.                                        4         Q.        Who is that?
     5          Q.       Okay.   We can go through some of           5         A.        That's African-American male that
     6   these.      I think we've talked about several of           6   works at the plant.
     7   them.    You talk about people that were essentially        7         Q.        Do you know his -- what his position
     8   treated different than you -- that you believe              8   is?
     9   were treated different than you, Justin Turner,             9         A.        Also utility operator.
    10   Nick Warnock, Billy Crystal?                               10         Q.        Do you know him personally?
    11          A.       Singer, Cristy.                            11         A.        Not personally know him, yes.
    12          Q.       Oh, I'm sorry, yeah.      Sorry.   Billy   12         Q.        Have you ever talked to him?
    13   Cristy, Jordan Daniel.      And we've talked about         13         A.        No.     What do you mean ever?
    14   those folks previously; right?                             14         Q.        Did you talk to him while you were
    15          A.       Yes, sir.                                  15   working at Marathon?
    16          Q.       And then Interrogatory 3 asks              16         A.        Yes.
    17   individuals you intend to call as witnesses at             17         Q.        Okay.    Were you-all friends or just
    18   trial.      You mention yourself, you mention Ernie        18   see each other and say hi in the morning or what?
    19   Fitzpatrick; correct?                                      19         A.        He's a cousin of my wife's -- he's a
    20          A.       Yes.                                       20   cousin of my wife's first cousin that works there
    21          Q.       Okay.   And Ernie I think you told us      21   also.      That's how I know him.
    22   is an African-American male; is that right?                22         Q.        Who's the cousin of the wife's -- or
    23          A.       That's correct.                            23   who's the -- your wife's first cousin that works
    24          Q.       And he worked at Marathon for about        24   there?
    25   35 years?                                                  25         A.        Jay Johnson is a day foreman, his


                                                              139                                                             141
     1          A.       That's correct.                            1    wife and my wife are first cousins.
     2          Q.       And he retired from there, I               2          Q.        Okay.    So Jay Johnson works at
     3   think --                                                   3    Marathon?
     4          A.       December 13 --                             4          A.        Yes, he's a supervisor at Marathon.
     5          Q.       December 13th?    Okay.                    5          Q.        What's his race?
     6          A.       -- is when he retired, yeah.               6          A.        African-American.
     7          Q.       Jeremy Clayborne, who is that?             7          Q.        Okay.    And he's a supervisor?
     8          A.       He's -- he was the first one on the        8          A.        Called a day foreman, but
     9   scene of the incident.      He was the breaker that        9    supervisor.
    10   day.                                                       10         Q.        A day foreman.    How long has he been
    11          Q.       What was his -- what was his               11   working at Marathon?
    12   position at Marathon at that time?                         12         A.        20 plus.    I don't know the exact
    13          A.       He was utility operator also.              13   dates -- I mean, years.
    14          Q.       Okay.   And tell me again what he did      14         Q.        And you say he's a supervisor and
    15   during the incident on December 26th, physically           15   this again goes to my ignorance on exactly how it
    16   what he did.                                               16   works out there.
    17          A.       He just came up to assist our area.        17         A.        Don't feel rained on.    They got
    18   That's pretty much his job as a breaker, know all          18   supervisors, they got shift foremans, they got day
    19   the jobs in the -- all three jobs.        He just came     19   foreman, then they got team leaders, then they've
    20   up to assist me to mitigate the situation at hand.         20   got...
    21          Q.       What did he physically do when he          21         Q.        Is he a supervisor over utility
    22   was there?                                                 22   worker -- operators?
    23          A.       Nothing.                                   23         A.        Yes, he's a supervisor over the
    24          Q.       Okay.                                      24   No. 3 or No. 5 crew, an area.       Just like PCR is an
    25          A.       Nothing physically.    Only one valve,     25   area, he has an area also.



                                           Certified Court Reporters
                                                 502-648-6390                                            EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 37 of 49 - Page ID#:10/4/2018
                                                                               97

                                                            142                                                             144
     1       Q.         And so his ultimate boss would be         1        A.        Fryer is his name.
     2   Dave Rice; is that right?                                2        Q.        Okay.
     3       A.         Yes, because he's in our area, so         3        A.        So EEOC got -- they said they
     4   Dave is his boss, team leader.                           4    kept -- how can I put this -- the EEOC that --
     5       Q.         Right.   And then his ultimate,           5    Marathon informed the EEOC that they hired -- they
     6   ultimate boss would be Gerald Naliborski --              6    fired me because they let one African-American go
     7   Naliborski?                                              7    from making errors and they didn't -- just
     8       A.         Naliborski.                               8    paraphrasing, they didn't want to take a chance
     9       Q.         And that would have been the same         9    with me.   That's their wording, paraphrasing.
    10   for Ernest Fitzpatrick too; right?                       10       Q.        And how long has Mr. Woodard been
    11       A.         What would be the same?                   11   there, do you know, at Marathon?
    12       Q.         Would his one up supervisor be Dave       12       A.        At that time about --
    13   Rice before he retired -- before Mr. --                  13       Q.        Oh, you said 20 plus years?
    14       A.         Supervisor, no.   Dave is a team          14       A.        No.
    15   leader.   Dave is in charge of supervisors.              15       Q.        Okay.
    16       Q.         Would Ernest Fitzpatrick -- would         16       A.        Jay Johnson.
    17   Dave Rice be over Ernest Fitzpatrick?                    17       Q.        That was Jay Johnson, I'm sorry.
    18       A.         Oh, yes.                                  18   All right.   All right.      I'm sorry.   How long had
    19       Q.         And then so ultimately Gerald             19   Robert Woodard been there?
    20   Naliborski would have been over Mr. Fitzpatrick as       20       A.        He had been there approximately two
    21   well?                                                    21   to three years when I left, so that's been almost
    22       A.         He's over the plants.                     22   six years ago, so at that time two to three years.
    23       Q.         Got you.   And you say that Mr.           23       Q.        So he was two or three years ahead
    24   Woodard, African-American male, was -- he                24   of you coming into Marathon?
    25   committed some employment violations but was             25       A.        Yes.    Yes.



                                                            143                                                             145
     1   retained; right?                                         1        Q.        Okay.    And who is Terry Fryer?      I
     2       A.         According to Marathon.                    2    haven't seen his name.
     3       Q.         Well, was he working there when you       3        A.        Terry Fryer hired in with me.        What
     4   were there?                                              4    they submitted -- Terry Fryer's name got involved
     5       A.         Yes.                                      5    in it.    They put Terry Fryer's name as being a
     6       Q.         Do you know if he still works there       6    black guy about that incident that I just told you
     7   today?                                                   7    that had been committed.
     8       A.         Yes, he do.                               8        Q.        I got you.     That was the wrong name.
     9       Q.         So you're not saying that's wrong, I      9    Terry Fryer is a white guy?
    10   mean --                                                  10       A.        Terry Fryer is a white guy.
    11       A.         Saying what's wrong?                      11       Q.        Right.   Okay.    I got you.
    12       Q.         You're saying that he committed           12       A.        But when we challenged that and told
    13   employment violations but was retained?                  13   them that Terry Fryer was a white guy, they said,
    14       A.         According to Marathon.                    14   oh, it was Bernie Woodard we was talking about.
    15       Q.         Do you know if Mr. Woodard said he's      15       Q.        I got you.     Got you.     Okay.   Then
    16   ever committed any employment violations?                16   you list Dave Rice and Gerald Naliborski, is that
    17       A.         I just know what Marathon sent to         17   right, on Interrogatory No. 3?
    18   the EEOC regarding him.      They -- if you want me to   18       A.        That's correct.
    19   explain, I will.                                         19       Q.        And then Justin Turner we talked
    20       Q.         Sure.    Sure.                            20   about.    The next one is Nick Warnock and Jordan
    21       A.         Okay.    The EEOC when we was talking     21   Daniel.    We talked about those two individuals;
    22   about -- what were we talking about.     We were         22   correct?
    23   talking about Terry Fryer.      Well, Terry Fryer and    23       A.        That's correct.
    24   me hired in.                                             24       Q.        Terry Bavers should be Joe Bauers;
    25       Q.         Terry who now?                            25   right?



                                          Certified Court Reporters
                                                502-648-6390                                          EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 38 of 49 - Page ID#:10/4/2018
                                                                               98

                                                               146                                                           148
     1       A.           Yes, should be.                            1    that R.
     2       Q.           A mistake; right?                          2        Q.         Okay.   Okay.   What have you and
     3       A.           Yeah, it's Joe Bauer instead of            3    Byron spoken about?
     4   Terry.                                                      4        A.         Nothing of veracity, just general
     5       Q.           Jeff Davis, you just told me about         5    case.
     6   him a few minutes ago; right?                               6        Q.         It says here he's an employee at
     7       A.           Like I say, I don't know who Jeff          7    Marathon?
     8   Davis is, but...                                            8        A.         Yes, he's a retired employee of
     9       Q.           Right.    I got you.   If you turn over    9    Marathon as of January of this year.
    10   to Interrogatory No. 6, it's a couple -- maybe one          10       Q.         As of January?
    11   page over.      This talks about anybody you've spoken      11       A.         Might even be December, but he just
    12   with.    The first guy is -- the first person,              12   retired, yes.
    13   excuse me, is Ernie Fitzpatrick.         What have you      13       Q.         Yeah.   Yeah.   Okay.   What was his
    14   and Mr. Fitzpatrick talked about?                           14   job at Marathon, if you know?
    15       A.           As far as?                                 15       A.         He also was like Ernie, had a crew.
    16       Q.           Well, this asks anyone that you've         16   They're higher up, 35 year, 38 year person, but
    17   had conversations with regarding any of the claims          17   just a crew leader.
    18   or defenses in this action.          So I guess what your   18       Q.         A crew leader?    Okay.   And that's a
    19   claims are in this case, I guess you've spoken              19   crew leader over utility operators?
    20   with Mr. Fitzpatrick about that?                            20       A.         Yes, basically.
    21       A.           Jus about -- yeah, yeah.     Yes, sir.     21       Q.         And so, again, my question may be --
    22       Q.           Okay.     And what have you guys spoken    22   let's just do it this way.
    23   about?       Substance of those conversations?              23       A.         No.
    24       A.           You don't have enough time, you want       24       Q.         Byron would -- would Byron -- would
    25   to be out of here by -- no.                                 25   Dave Rice be over Byron?


                                                               147                                                           149
     1           Q.        You told me a little bit about what       1        A.         No, another area.
     2   Mr. Fitzgerald (sic) has told --                            2        Q.         Okay.
     3           A.        Right.    General about the case,         3        A.         He's in the new north area, we're in
     4   tracking on the case, basically.                            4    the south area.
     5           Q.        What about -- Rosemary Turner is          5        Q.         Okay.   So he's in the new -- he was
     6   your wife?                                                  6    in a different area?
     7           A.        Yes.                                      7        A.         Yeah.   Yeah.   I knew you was going
     8           Q.        Byron -- I'm going to --                  8    to go there.
     9           A.        Shropshire.                               9        Q.         All right.   But Neil -- or, excuse
    10           Q.        Okay.                                     10   me, Gerald Naliborski would be over him?
    11           A.        That's spelled wrong, but it's            11       A.         Would be over everybody.
    12   Shropshire.                                                 12       Q.         Okay.   Thank you for that.   Vic
    13           Q.        Byron -- hold on one second.              13   Simpson.    Who is Vic Simpson?
    14   Another mistake here.         So how do you spell that?     14       A.         Just a friend.
    15   How are you supposed to spell his last name, if             15       Q.         Okay.
    16   you know?                                                   16       A.         Not a fried.    Another typographical.
    17           A.        It's all right except that I-R-E          17       Q.         Oh, yeah.    That's all right.   You
    18   instead of I-T-E.                                           18   say he's an employee of Marathon; is that right?
    19           Q.        Okay.    Shop --                          19       A.         Retired.
    20           A.        Shropshire.                               20       Q.         Okay.   Do you know when he retired?
    21           Q.        Okay.    S-H-R-O-P-S-H-I-R-E?             21       A.         Let's see, me and him retired --
    22           A.        Wait a minute.     I'm going to give it   22   around 2011, 2010 or '11.
    23   to you.                                                     23       Q.         Okay.   So that was before you came
    24           Q.        Okay.                                     24   in to Marathon?
    25           A.        S-H-R-O-P-S-H-I-R-E.      All except      25       A.         Yes.



                                              Certified Court Reporters
                                                    502-648-6390                                         EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 39 of 49 - Page ID#:10/4/2018
                                                                               99

                                                           150                                                          152
     1       Q.         Do you know how long he was at            1          A.       Old, old guy.    Claude is a former
     2   Marathon, roughly?     I'm not asking --                 2   employee also.
     3       A.         31, 32.                                   3          Q.       Former employee of Marathon?
     4       Q.         Okay.   And what was his job, if you      4          A.       Uh-huh.
     5   know, when he retired?                                   5          Q.       Did he retire or do you know?
     6       A.         He would have been one of the same        6          A.       Yes, he retired.
     7   crew leaders or -- yeah, crew leader.                    7          Q.       How long was -- do you know when he
     8       Q.         That would be over the utility            8   retired?
     9   operators again?                                         9          A.       No.    Claude is old old.
    10       A.         Yes.                                     10          Q.       Do you know how long he roughly was
    11       Q.         What area of the plant was he in?        11   at Marathon?
    12       A.         South end.                               12          A.       35 plus, maybe.
    13       Q.         So that would have been your area?       13          Q.       Okay.   Do you know what his position
    14       A.         Uh-huh.                                  14   was?
    15       Q.         So that would have been -- Dave Rice     15          A.       No, I don't.    No, I don't.
    16   would have been over him and Mr. Naliborski over        16          Q.       Do you know in what area he worked
    17   everybody?                                              17   in, whether it was south end or new north or
    18       A.         Yes.                                     18   another area?
    19       Q.         What about -- what have you talked       19          A.       From what I remember of his job just
    20   to him about with respect to this case?                 20   from general conversation with him, he -- Claude
    21       A.         Nothing of a personal, more so just      21   wasn't an electrician, what other job would he
    22   -- incidents or anything like that, do you know,        22   have been.   He was probably in one of those jobs
    23   anything that would be relative to the case but...      23   where you can be anywhere in the plant.        He might
    24       Q.         Does he know anything that you think     24   have been an electrician or pipe fitter.       I think
    25   is relevant to the case?                                25   pipe fitter is what he was, I think.


                                                           151                                                          153
     1       A.         Nothing other than what we have          1           Q.      Do you know how long Mr. Naliborski
     2   here.                                                   2    has been over the plant?
     3       Q.         Okay.   Does he know about any of the    3           A.      No.
     4   incidents involving these other folks?                  4           Q.      Okay.    Do you know if any of these
     5       A.         Sure.                                    5    individuals, either Ernie Fitzpatrick -- well,
     6       Q.         Which ones does he know about?           6    let's -- do you know if Ernie Fitzpatrick ever has
     7       A.         I would say all of them, Billy           7    been disciplined in any way during his employment
     8   Cristy.   No, maybe Nick wasn't there when he was       8    with Marathon?    Does that come up in conversation?
     9   here -- he was there.    Maybe all but Nick and         9           A.      Knowing Ernie, I would say yes.
    10   Billy.    Nick Warnock and Billy Cristy, he was gone    10          Q.      Knowing Ernie you would say yes?
    11   before they were hired.                                 11          A.      I would say yes.
    12       Q.         Okay.   What is Byron -- does Byron      12          Q.      Why would you say no -- why would
    13   know about any of these incidents, Byron                13   you say that?
    14   Shropshire, any of the incidents involving the          14          A.      Knowing Ernie.
    15   other individuals that you think were treated           15          Q.      What about Ernie makes you think he
    16   differently?                                            16   may have been disciplined?
    17       A.         He would have firsthand knowledge        17          A.      Ernie is a stickler for safety and
    18   because he's in the new north area.                     18   sometimes Marathon -- leave it at that.
    19       Q.         Sure.                                    19          Q.      Ernie is a stickler for safety and
    20       A.         But it's all -- all of those             20   you're saying Marathon is not?
    21   incidents are on a computer.    You could -- they       21          A.      No, not, but there's some things
    22   make training incidents out of all of them, so I'm      22   that he has brought them to attention to.       I don't
    23   sure you know it through that way if nothing else.      23   know personally, though.
    24       Q.         What about Claude Smith, who is          24          Q.      Okay.    What about Byron Shropshire,
    25   Claude Smith?                                           25   do you know, has that ever come up, if he was ever



                                         Certified Court Reporters
                                               502-648-6390                                           EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 40 of 49 - Page ID#: 10/4/2018
                                                                               100

                                                           154                                                             156
      1   disciplined by Marathon for any reason whatsoever?       1    cents an hour?
      2       A.        Him and Christ are probably both the       2        A.         Yes, they make 46 now.
      3   same, so, no.                                            3        Q.         Okay.   So that's how you came up
      4       Q.        Oh, Christ as in heaven?                   4    with that number, is you think that's on the low
      5       A.        Yeah.                                      5    end of what a utility operator makes generally?
      6       Q.        Okay.    I got you.                        6        A.         Yes.
      7       A.        Yeah.                                      7        Q.         You asked for punitive damages of
      8       Q.        So he's a good guy, probably not.      I   8    $100,000.   How did you come up with the
      9   mean, it's never come up in conversation, put it         9    calculation on that number?
     10   that way?                                                10       A.         Just going with what I read in the
     11       A.        No.    No.                                 11   law of it, on the Internet.      It's just a figure
     12       Q.        What about Vic Simpson, do you know        12   that's comparable.
     13   if he's ever been disciplined?                           13       Q.         Comparable to what?
     14       A.        Another just straight arrow, no.           14       A.         Punitive damage.
     15       Q.        What about Claude Smith?                   15       Q.         Okay.   That was just something you
     16       A.        Like I said, Claude was -- Moby Dick       16   got off the Internet then?
     17   was a minnow when he was born, so I would say not.       17       A.         Yes.    Out of the EEOC -- not EEOC,
     18       Q.        Never come up in conversation?             18   not EEOC law but Federal law as far as
     19       A.        Right.   Right.   Right.                   19   discrimination.   In the Federal law, not EEOC law.
     20       Q.        Now, Ernie Fitzpatrick is                  20       Q.         Okay.   And then embarrassment and
     21   African-American male; right?                            21   humiliation you have $250,000.     How did you
     22       A.        All of these are African-American          22   calculate that number?
     23   males.                                                   23       A.         Through setback, agony, frustration,
     24       Q.        Yep, that was what I was going to          24   the same reason with me.
     25   get at.    Byron Shropshire is an African-American       25       Q.         Okay.   Did you sit down and try to



                                                           155                                                             157
      1   male?                                                     1   calculate what you thought your embarrassment was
      2       A.        Yes, sir.                                   2   as opposed to your humiliation or how did that --
      3       Q.        Vic Simpson is an African-American          3   was it just a round number you came up with that
      4   male?                                                     4   you thought was --
      5       A.        Yes, sir.                                   5        A.        A round number.
      6       Q.        And Claude Smith is also an                 6        Q.        -- thought was fair?     Just a round
      7   African-American male?                                    7   number?
      8       A.        Yes, sir.                                   8        A.        Uh-huh.
      9       Q.        All of whom worked at Marathon for          9        Q.        Okay.    The next interrogatory there
     10   long periods of time and retired from Marathon;          10   talks about employment.      Are you currently
     11   correct?                                                 11   employed at AD Lewis Community Center?
     12       A.        Yes.                                       12        A.        Yes, sir.
     13       Q.        Go back to your interrogatory              13        Q.        Okay.    How long have you been
     14   responses here.     Interrogatory No. 8 says -- talks    14   employed at AD Lewis Community Center?
     15   about damages in the case.      And you mention or you   15        A.        August of '13.
     16   put in your responses that you're seeking back pay       16        Q.        August of 2013?
     17   from January 3rd, 2013 until the present at              17        A.        Yes, sir.
     18   $100,000 per year.                                       18        Q.        What job do you do there?
     19                 Is that accurate?                          19        A.        I'm maintenance, in charge of
     20       A.        That's the low end.    They make 120       20   maintenance.
     21   to 140.                                                  21        Q.        How many -- it says here you're part
     22       Q.        You never made that?                       22   time; is that right?
     23       A.        No.                                        23        A.        Part time.    Uh-huh.
     24       Q.        Okay.    You're -- what you were           24        Q.        And that you earn between 17 and 19
     25   making that you said was like 33 dollars and some        25   thousand dollars a year; is that right?



                                           Certified Court Reporters
                                                 502-648-6390                                         EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 41 of 49 - Page ID#: 10/4/2018
                                                                               101

                                                                158                                                        160
      1        A.         Yes.                                        1    think maybe we just --
      2        Q.         How many hours a week do you work on        2           A.   You want the W-2s?   Just -- the
      3   average?                                                    3    return is what I sent.
      4        A.         36 to 40 or more.                           4           Q.   Okay.    You sent the returns?
      5        Q.         So it's really not part time, then,         5           A.   Right.
      6   right?     It's full time?                                  6                MR. HORNBACK:    That's fine.    I don't
      7        A.         That's what my wife says all the            7    think we've gotten that stuff yet.
      8   time, it ain't no part-time job.         And it's a         8                MS. REYNOLDS:    Okay.   So all of the
      9   community center, so I give a lot of hours.                 9    tax documents you're missing?
     10        Q.         Sure.    Okay.   Have you been -- it        10               MR. HORNBACK:    Yeah.
     11   says also here you receive pension income of                11               MS. REYNOLDS:    Okay.   We'll look for
     12   $41,000 from Huntington Fire Department; is that            12   it.
     13   right?                                                      13          Q.   So Malcolm Contracting, how much did
     14        A.         That's correct.                             14   you work for Malcolm Contracting?
     15        Q.         Since your employment at Marathon           15          A.   We redo Kroger's, he, not we -- he
     16   ended, have you worked anywhere other than the AD           16   redo Kroger's, doing Kroger's all over America or
     17   Lewis Community Center?                                     17   wherever Kroger is, revamping them or whatever you
     18        A.         Yes.                                        18   want to call it.
     19        Q.         Okay.    Tell me where else you've          19          Q.   Like a renovation?
     20   worked.                                                     20          A.   Yeah, total renovation.    Well, not
     21        A.         For Malcolm Contracting.                    21   total but 99 percent reno.   Mm-hmm.   That's what
     22        Q.         Hold on one second.      Malcolm?           22   he do, but I just did the one in Huntington with
     23        A.         Yeah, M-A-L-C-O-M (sic).                    23   him.
     24        Q.         Okay.    And that's in Huntington?          24          Q.   Okay.    Just that one job?
     25        A.         He's actually out of Summersville,          25          A.   Yes.



                                                                159                                                        161
      1   West Virginia.                                              1           Q.   How long did that take?
      2       Q.         Do you have that address?                    2           A.   April through October of last year,
      3       A.         Not on me, no.                               3    so 12 -- I mean, April through October of '17.
      4       Q.         Did they issue you like tax                  4           Q.   '17, okay.   All right.    Other than
      5   documents related to your employment?                       5    working at AD Lewis Community Center and Malcolm
      6       A.         Uh-huh.                                      6    Contracting, have you had any other jobs?
      7       Q.         I don't think we have those.     Would       7           A.   No.
      8   you have those?                                             8           Q.   Okay.    Have you looked for any other
      9       A.         I gave you my tax documents.     I'm --      9    jobs?
     10   I gave my -- I submitted five years of tax                  10          A.   Sure.
     11   returns.                                                    11          Q.   How have you gone about your job
     12       Q.         Okay.    I -- I don't know that we           12   search?
     13   got --                                                      13          A.   Ninety percent word of mouth, or I'd
     14       A.         Probably his address won't be in             14   say a hundred percent because I ain't been looking
     15   there, but that income is in there from last year.          15   for none other than word of mouth, yeah.
     16       Q.         Okay.    And I think probably what --        16          Q.   What have you -- who have you talked
     17   and Mr. Dove may have sent them to us.                      17   to about trying to find a job by word of mouth?
     18       A.         Uh-huh.                                      18          A.   Who have I talked to about it?
     19       Q.         I couldn't find them.                        19          Q.   Well, you say word of mouth, I'm
     20                  MS. REYNOLDS:     We'll check and see,       20   trying to understand what that means, I guess.
     21   yeah, and it was from --                                    21   Can you tell me what it means?
     22                  MR. BARNETT:      Malcolm Contracting.       22          A.   Family, word of mouth.
     23                  MS. REYNOLDS:     Malcolm Contracting?       23          Q.   Okay.    Have you submitted any
     24                  MR. HORNBACK:     I think it's just his      24   applications anywhere?
     25   tax documentation, you know, the tax returns.         I     25          A.   Sure.



                                             Certified Court Reporters
                                                   502-648-6390                                         EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 42 of 49 - Page ID#: 10/4/2018
                                                                               102

                                                                   162                                                           164
      1           Q.         Where have you submitted                     1        Q.         -- job website type things, like
      2   applications?                                                   2    Indeed or anything like that?
      3           A.         Calgon Carbon.                               3        A.         No, sir.
      4           Q.         Hold on one second, Calgon?                  4        Q.         Okay.   I want to talk a little bit
      5           A.         Calgon Carbon.                               5    about -- you've asked in this lawsuit for damages
      6           Q.         Carbon.     Where is that located?           6    for embarrassment and humiliation.    I want to talk
      7           A.         Right beside Marathon on 23 in               7    a little bit about those two things.     First of
      8   Kentucky, Catlettsburg, Kentucky.             U.S. 23.          8    all, let's talk about embarrassment.     What has --
      9           Q.         Okay.     When did you -- do you recall      9    what type of embarrassment have you gone through
     10   when you submitted an application there?                        10   with respect to your termination of employment at
     11           A.         I just submitted my last one.         I've   11   Marathon?   Describe it to me if you can.
     12   submitted to them twice.           The last one was             12       A.         Well, the embarrassment and
     13   June 27th this year.                                            13   humiliation would be not getting to send your kid
     14           Q.         Of '18?                                      14   to the college that you promised him, still
     15           A.         Uh-huh.                                      15   driving an '02 vehicle, no renovations as planned,
     16           Q.         Have you heard back definitely one           16   vacations have stopped, and to have to explain to
     17   way or another?                                                 17   your family and kids why.
     18           A.         Yes.                                         18       Q.         What did you tell them?   What did
     19           Q.         What job -- and I'm assuming you did         19   you tell your kids and your wife about your -- the
     20   not obtain that position?                                       20   termination of your employment from Marathon?
     21           A.         No.                                          21       A.         Told them exactly what happened, I'm
     22           Q.         What kind of job were you applying           22   fired.
     23   for?                                                            23       Q.         Well, did you tell them why?
     24           A.         What did they call that.       Basically     24       A.         They wouldn't understand why.   Fired
     25   a sacker, bagger or something like that.                        25   is fired.   Yes, I told them why the valve just



                                                                   163                                                           165
      1           Q.         What type of facility is Calgon              1    didn't open.    You know, fired is fired as far as
      2   Carbon?                                                         2    telling your family.
      3           A.         They make carbon.     They make carbon.      3        Q.         Did you tell them you thought you
      4           Q.         Any other application or places              4    were fired because of your race?
      5   you've applied to for work?                                     5        A.         Yes, I did.
      6           A.         I don't know that printing place's           6        Q.         And how did they respond to that?
      7   name.        They changed it from Aaron's, they call it         7        A.         Well, you treat that with a kid
      8   something else now.           It's a copier, not printer,       8    glove because you don't want your kids to use that
      9   copier repair place, sales and repair.             It's in      9    as a crutch to -- although I did send them to
     10   Huntington, but I -- it used to be Aaron's but                  10   college, they went to Marshall instead of WU,
     11   it's not Aaron's no more.           I for get the name of       11   ain't bad, but you don't want them to go through
     12   that place.        They just changed it about last year         12   life thinking crutches are your race or your
     13   or two.                                                         13   gender, religion or...
     14           Q.         Do you know what street it's located         14                  You handle that with -- everybody
     15   on in Huntington?                                               15   would handle it different.    I handled it to keep
     16           A.         8th Avenue and 11th Street,                  16   them moving forward and positive.
     17   Huntington, West Virginia.                                      17       Q.         And that's what I'm trying to
     18           Q.         8th Avenue and 11th Street?                  18   understand.    How did -- what did you tell them in
     19           A.         11th Street.     Uh-huh.                     19   respect to your belief that you were fired because
     20           Q.         Okay.     Any other places that you've       20   of your race?   How did you handle that with your
     21   submitted applications?                                         21   kids?
     22           A.         Not that I can recall.                       22       A.         There wasn't no special way that I
     23           Q.         Okay.     Have you gone online and           23   can explain how.   There ain't no book on how you
     24   tried to look at any job site --                                24   explain to your kids that you was fired because of
     25           A.         No.                                          25   race.    You have to go through this process, Dad,



                                               Certified Court Reporters
                                                     502-648-6390                                           EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 43 of 49 - Page ID#: 10/4/2018
                                                                               103

                                                              166                                                          168
      1   when is the suit, Dad, when is this, when is that?        1    like your children are well adjusted to society?
      2   You know, you've told them and hopefully it will          2           A.     Knock on wood I've kept them -- none
      3   just die in their head but, you know, kids get            3    of us have ever been in the penal system, raised
      4   old, they still ask questions.                            4    in the church, thank God for life, health and
      5       Q.       Sure.    Do your kids -- they went to        5    strength, so they're well rounded.
      6   Marshall; is that what you said?                          6           Q.     Good.   Do you still see them quite a
      7       A.       My oldest went to Marshall, now he's         7    bit?
      8   in the military.     My youngest is still in              8           A.     They live with me.
      9   Marshall.   All of them went to Marshall.      My         9           Q.     They still live with you?
     10   daughter didn't finish.    She's the oldest.              10          A.     They don't leave.    My oldest is
     11       Q.       All right.    And that's where you           11   there and my youngest is there.    Middle is off in
     12   went, right, Marshall?                                    12   the military.    She tried -- both of them tried.
     13       A.       Yes.                                         13   Zach tried last year paying that 45,000 thousand
     14       Q.       Your oldest is in -- or the oldest           14   dollars working part time and going to school,
     15   boy is in the military; right?                            15   still having to come home and eat and, you know.
     16       A.       Yes.    He's having a first grandbaby        16   Zach, I told you it wasn't that tough -- I mean,
     17   the 21st of this -- last month.                           17   it wasn't that easy.     Bri, it just took her about
     18       Q.       Congratulations.                             18   six months and she was back in the house, no, Dad.
     19       A.       Get to leave and see him tomorrow.           19   Did you-all use my room for anything else?      Your
     20       Q.       Your daughter did not finish                 20   mama is going ready to make the craft room, so
     21   Marshall?                                                 21   you're about a month --
     22       A.       No.                                          22          Q.     A month away?
     23       Q.       What does she do for living?                 23          A.     A month in time.
     24       A.       She works at Chipotle's, a line              24          Q.     Well, I understand that.    Anything
     25   manager, that 50 cent will get you a cup of coffee        25   else about embarrassment that you haven't --



                                                              167                                                          169
      1   but you better have 50 cent.                              1    you've told me several things here.    Anything
      2        Q.       And your younger son is still in            2    about the embarrassment piece of this that you
      3   Marshall?                                                 3    would want to add?
      4        A.       Yes.                                        4           A.     No, just -- the embarrassment is
      5        Q.       You have three kids?                        5    just being fired.     That don't sound good on you.
      6        A.       Yes.                                        6           Q.     Is humiliation essentially the same
      7        Q.       What's your youngest son studying?          7    thing?
      8        A.       Criminal justice and he's trying to         8           A.     Same thing, one and another -- one
      9   go into teaching, trying to help dad, you won't           9    and the same.
     10   have to pay so much, Dad, they'll pay this back.          10          Q.     Okay.   Okay.   That's fair enough.
     11        Q.       Oh, I got you, if he goes into --           11   Okay.    What about --
     12        A.       Education.                                  12          A.     The humiliation is driving that 2002
     13        Q.       They repay some of the loan?                13   Buick LeSabre.   That's humiliation.
     14        A.       They have some of -- yeah, some of          14          Q.     What's that now?
     15   those.                                                    15          A.     The humiliation is driving that 2002
     16        Q.       Do your kids have student loans or          16   Buick LeSabre.
     17   were you able to pay --                                   17          Q.     Wow.    I can hear you on that.   I'm
     18        A.       Oh, yeah.                                   18   about in the same boat for different reasons.       You
     19        Q.       Did you have student loans when you         19   know, how about -- you know, I mentioned -- I saw
     20   were going to school?                                     20   somewhere where you had taken trazodone.    What is
     21        A.       Sure did and do.                            21   trazodone?
     22        Q.       Welcome to the club on that one.            22          A.     It's a mood depressant, sleep --
     23        A.       That's right.     Like I say, I didn't      23   help with sleep.     Another embarrassing term, what
     24   start until late, so the bill comes late.                 24   do they call it, not your mood, your -- I'll think
     25        Q.       That's right.     Okay.   Do you feel       25   of it here in a second.    It's just your persona,



                                          Certified Court Reporters
                                                502-648-6390                                           EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 44 of 49 - Page ID#: 10/4/2018
                                                                               104

                                                                  170                                                                172
      1   it's a mood swing medicine.         They give it to you         1        Q.         1998.    Okay.   Thank you.
      2   for everything, you need to sleep, here, take                   2        A.         I dare you ask their birthday, then
      3   trazodone, you need -- what is that word.          It's         3    you'll say, that's why you're depressed, they were
      4   just a depressant pill.                                         4    all born in August.
      5       Q.           Okay.     When did you start taking            5        Q.         Everything hits at once; right?
      6   that?                                                           6        A.         Yeah.    My wife was August 13th, my
      7       A.           2014.                                          7    youngest is August --
      8       Q.           Okay.     Was there anything in your           8                   MR. BARNETT:     Hang on.   Let's not go
      9   life that happened in 2014 where you started                    9    on the record with birthdays.
     10   taking that?                                                    10       Q.         I'll hand you another exhibit here.
     11       A.           Money was leaving.       Money, just           11        (TURNER DEPOSITION EXHIBIT 19 MARKED)
     12   money.       Just you wasn't where you wanted to be.        I   12       Q.         This is -- Mr. Turner, I'll tell you
     13   diagnosed myself with that, you know.          Other than       13   that this is a few of the documents that we
     14   that, I'm healthy as a rock.                                    14   received from AD Lewis.       I didn't realize that it
     15       Q.           Well, good.    You're healthy, you got         15   was connected to the City of Huntington when I
     16   your health, that's one thing.                                  16   initially sent out the subpoena, but we got a
     17       A.           Yep.                                           17   bunch of stuff and so I wanted to ask you about a
     18       Q.           And you just weren't at the point of           18   few of these.    For the record, these are
     19   your life where you thought you would be, maybe;                19   Bates-stamped AD Lewis 3 through 5.        If you go --
     20   is that accurate?                                               20   if we start at the last page and move forward, it
     21       A.           Right.    Right.                               21   looks like you started in August of 2014, is that
     22       Q.           Okay.     Fair enough.   Had you ever          22   right, at AD Lewis?
     23   taken any type of depressant pill, antidepressant               23       A.         '13.
     24   pill or a sleep medication or anything like that                24       Q.         Okay.    '13, I'm sorry.    Were you
     25   before?                                                         25   making $7.50 an hour at that point?



                                                                  171                                                                173
      1           A.        Never.                                         1        A.         Making what?
      2           Q.        Okay.    And I don't want to get too           2        Q.         $7.50 per hour?    It says right here
      3   personal, but your daughter, she's your oldest                   3   hourly base rate.       I just didn't know if that's,
      4   child?                                                           4   you know, when you started out or...
      5           A.        Yes.                                           5        A.         When did the minimum wage change?
      6           Q.        And what's her --                              6   That's whatever the minimum was at that time, but
      7           A.        She's actually my stepdaughter, but            7   I thought it was 8 at that time, but that's
      8   she's my daughter.                                               8   basically right.
      9           Q.        Sure.    What is her name?                     9        Q.         If you flip on to the next page, the
     10           A.        Bria Chante Pankey, C-H-A-N-T-E,              10   AD Lewis 4.
     11   apostrophe, Pankey, P-A-N-K-E-Y.                                11        A.         About 8.50.
     12           Q.        And what was -- when was the year             12        Q.         There's an 8.50?
     13   she was born; do you know?                                      13        A.         Yeah.
     14           A.        1993.                                         14        Q.         And then in 2016 it looks like you
     15           Q.        '93, okay.    And then your oldest son        15   went up to $9.50?
     16   that went to Marshall that's now in the military,               16        A.         Yes, sir.   Yes.
     17   what is his name?                                               17        Q.         Okay.   You're still working for AD
     18           A.        Jordan Thomas Turner.                         18   Lewis today?
     19           Q.        And what was the year of his birth?           19        A.         That's correct.
     20           A.        1995.                                         20        Q.         And what is your hourly rate today?
     21           Q.        Okay.    And then your youngest son --        21        A.         9.50.
     22           A.        Zachary Ryan Turner.                          22        Q.         So you stayed at 9.50?
     23           Q.        Zachary Ryan Turner.       And what was       23        A.         Uh-huh.
     24   the year of his birth?                                          24        Q.         And you say you're working pretty
     25           A.        '98.                                          25   much a full-time job now, 40 hours a week, 35 to



                                              Certified Court Reporters
                                                    502-648-6390                                               EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 45 of 49 - Page ID#: 10/4/2018
                                                                               105

                                                              174                                                            176
      1   40?                                                         1           Q.     47, yes, sir.    It has your
      2          A.      Yes.    Excuse me.   Yes, sir.               2   employment record there and it asks you to list
      3          Q.      And you're doing -- what type of             3   everywhere where you've been employed in the last
      4   work are you doing for them?        I know you mentioned    4   ten years.    And I didn't see Marathon on there.
      5   maintenance, but what type of actual --                     5   And I just wanted to ask you why you didn't put
      6          A.      I'm in charge of a pool, a football          6   Marathon on the employment record here.
      7   field, two or three buildings, lawn equipment,              7           A.     No special reason, I guess.
      8   playground.    It's about a four city block                 8           Q.     Just maybe an oversight?
      9   facility.                                                   9           A.     Not really, not an oversight.      I
     10          Q.      Okay.   Do you enjoy it?                    10   don't feel I worked there.      I wasn't there but
     11          A.      I love it.    Got hometown hero this        11   five months, but it -- so I just gave the
     12   year.                                                      12   pertinent --
     13          Q.      Did you really?                             13           Q.     Okay.
     14          A.      Yes.                                        14           A.     -- information, I guess.
     15          Q.      Congratulations.                            15           Q.     All right.     That's fine.
     16          A.      May of this year.                           16           A.     I don't never tell anybody about
     17          Q.      Was that publicized throughout              17   Marathon because of the embarrassment and
     18   Huntington?                                                18   humiliation.
     19          A.      WSAZ.                                       19           Q.     So you avoid that humiliation and
     20          Q.      On TV even?                                 20   embarrassment by not telling people; right?
     21          A.      Oh, yeah.    Oh, yeah.   They got me on     21           A.     Yep.
     22   that one.   I owe them one.                                22           Q.     Hand you the next exhibit.
     23          Q.      So you're like a celebrity up there         23           (TURNER DEPOSITION EXHIBIT 21 MARKED)
     24   now; right?                                                24           Q.     This is also a document we received
     25          A.      Well, that and 50 cent will get you         25   from AD Lewis dated May 21st, 2004, and it has to


                                                              175                                                            177
      1   a cup of coffee but you better have your 50 cent.          1    do with the suspension that you received
      2          Q.      I hear you.    I hear you.                  2    apparently from the fire department; do you recall
      3           (TURNER DEPOSITION EXHIBIT 20 MARKED)              3    that?
      4          Q.      This again is some documents -- or a        4        A.         Yes.
      5   few documents from your super from AD Lewis.        Does   5        Q.         Okay.   And I'll hand you this
      6   this look like your handwriting on this document,          6    document.
      7   sir?                                                       7            (TURNER DEPOSITION EXHIBIT 22 MARKED)
      8          A.      Yes.                                        8                   MR. BARNETT:    Are you making this an
      9          Q.      If you look on the last page, it's          9    exhibit?
     10   signed by you in August of 2014; is that right?            10                  MR. HORNBACK:    26, yeah.
     11                  MR. BARNETT:    Are you calling this        11                  MR. BARNETT:    26?   I'm on 22.
     12   20?                                                        12                  MR. HORNBACK:    22, I'm sorry.    22,
     13                  MR. HORNBACK:   Yes.                        13   yeah.    This next one is 22.
     14                  THE WITNESS:    Yes, but I started          14       Q.         This one is also a document received
     15   there in 2013, I thought.      This says '14.   Been       15   from AD Lewis, findings of fact and conclusions of
     16   there five years.      What is today.   But that says      16   law of the Firemen's Civil Service Commission; do
     17   '14.                                                       17   you remember that?
     18          Q.      Okay.   You thought you started in          18       A.         Yes.
     19   '13?                                                       19       Q.         And this happened back -- this
     20          A.      In fact, I know I started in '14 --         20   incident happened back in April of 2004; correct?
     21   I mean, '13.   I know I started in '13.                    21       A.         Yes.
     22          Q.      Okay.   That's fine.     That's fine.       22       Q.         And under findings of fact,
     23   What I really wanted to ask you, if you turn over          23   paragraph No. 3, it says that on or about
     24   to AV Lewis 47, it has your employment record.             24   April 6th, 2004, the medical review officer report
     25          A.      What did you say?     Oh, 47.               25   came back from Lieutenant Gary Turner's drug test,



                                              Certified Court Reporters
                                                    502-648-6390                                         EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 46 of 49 - Page ID#: 10/4/2018
                                                                               106

                                                             178                                                          180
      1   which indicated a refusal to test on the part of          1    public knowledge.     That was in the newspaper.
      2   Lieutenant Turner.       As a further note, the medical   2        Q.        And this Marathon thing wasn't in
      3   review officer noted that Lieutenant Turner's             3    the newspaper, was it?
      4   specimen was adulterated with tap water.      And then    4        A.        No.
      5   it goes on to conclude that you violated a                5        Q.        And after this incident your kids
      6   policies by -- a policy by adulterating your test         6    still love you; right?
      7   result.      Do you remember this incident?               7        A.        Absolutely.
      8       A.          Yes, sir.                                 8        Q.        It was a mistake and you paid your
      9       Q.          Did you in fact adulterate a drug         9    penalty and you moved on; right?
     10   test with tap water?                                      10       A.        Yes, I did.
     11       A.          Yes, I added some water to get my         11       Q.        Okay.   Let me look over my -- can we
     12   count up to the line.       Yes, I did.                   12   take a break real quick?
     13       Q.          Explain to me why you did that            13       A.        Sure.
     14   again.                                                    14                          (RECESS)
     15       A.          Basically to get out of there.     I      15       Q.        Mr. Turner, would you agree that
     16   mean, I had been in there trying to pee, pee, pee,        16   applying lockout/tagout to a sight glass is a
     17   drinking water, water, water.      And I went in there    17   basic operator task?
     18   one time, you got to get up to a certain --               18       A.        For a utility operator, yes.
     19   whatever the count is.       So I couldn't pee and she    19       Q.        You mentioned and we looked at the
     20   refused to take it.       So we sat there maybe another   20   meeting notes regarding this December 26th, 2012
     21   35, 40 minutes, about the same amount tinkled out         21   incident when Dave Rice was there and then Katie
     22   and I said, hell -- no, I didn't say that, I said,        22   Scherer was there as well; correct?
     23   I'll just add a little water and we'll be out of          23       A.        Yes, sir.
     24   here.    That's what I did.                               24       Q.        And you mentioned Mr. Naliborski was
     25       Q.          Did you know you weren't supposed to      25   over all -- over the entire facility; is that


                                                             179                                                          181
      1   do it?                                                    1    right?
      2           A.       Yes, I did.    Yes, I did.               2        A.        He was general plant manager.
      3           Q.       And it says -- if you turn over to       3        Q.        But you never worked directly with
      4   the next page, it says that they suspended you            4    him; correct?
      5   without pay; is that right?                               5        A.        Correct.
      6           A.       Yes.                                     6        Q.        And you never really talked to him
      7           Q.       For, I guess, 180 days, that's           7    very much; is that accurate?
      8   6 months?                                                 8        A.        No, not after orientation or
      9           A.       Six months.    Six months, yes.          9    whatever.
     10           Q.       And were your kids living in your        10       Q.        But you said he was the one that
     11   home at this time?                                        11   communicated to you that your employment would be
     12           A.       Yes, they were.                          12   terminated?
     13           Q.       Were you embarrassed by this event?      13       A.        He was the one.
     14           A.       Yes, I was.                              14       Q.        Okay.   And you made a claim in this
     15           Q.       Okay.    How long did it take you to     15   case for race discrimination.     I think your
     16   get over being embarrassed by this event?                 16   complaints says you were terminated solely based
     17           A.       Six months when I got working again.     17   on your race.
     18   Six months.                                               18       A.        Yes.
     19           Q.       Did you tell your children what had      19       Q.        And that's what you believe?
     20   happened, that you had been found to adulterate a         20       A.        That's what I believe.
     21   drug test?                                                21       Q.        Is Dave Rice a racist?
     22           A.       It was in the newspaper and all that     22       A.        I don't know Dave Rice.
     23   stuff.                                                    23       Q.        Mr. Rice, who was in your --
     24           Q.       It was in the newspaper?                 24       A.        Oh, oh, oh.   I'm saying I don't know
     25           A.       Yes.    That's a fireman's job, it was   25   him as far as knowing whether he's a racist or



                                             Certified Court Reporters
                                                   502-648-6390                                       EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 47 of 49 - Page ID#: 10/4/2018
                                                                               107

                                                                    182                                                                 184
      1   not.    I wouldn't dare to venture to say he was or                 1

      2   not.    I don't know him.                                           2    BY MR. BARNETT:
      3          Q.         Is Katie Scherer a racist?                        3           Q.       Gary, I'm going to ask you just a
      4          A.         I don't know none of them                         4    handful of things and I think we can be out of
      5   personally.                                                         5    here unless defense counsel has anything else for
      6          Q.         You're saying you were -- we've got               6    you.    I think you testified and what I wrote down
      7   three people that were at least involved at some                    7    was that when you were talking with Byron
      8   level of your -- the investigation surrounding                      8    Shropshire that you didn't talk with him about
      9   this December 26th incident and I'm trying to                       9    anything of veracity.       You know, did you talk to
     10   figure out -- you say you were fired because of                     10   him about nothing of importance?
     11   your race, I'm trying to figure out who the racist                  11          A.       Concerning the -- Marathon or...
     12   is out of the three of them.                                        12          Q.       Concerning your claims or this suit.
     13                     MR. BARNETT:     Objection to form.               13          A.       Basically what I used, the Claudes
     14          Q.         That's fine, you can answer.         You          14   and the Vics and those type of people was in
     15   said you don't know if Katie Scherer is a racist?                   15   taking a 450 personnel sheet and identifying all
     16          A.         What I will say is the way that he                16   who was white and who was black and who was
     17   told me I didn't look like an oilman, I don't know                  17   relatives.
     18   what an oilman looks like to you.               I thought a man     18          Q.       You also talked to them about prior
     19   looked like a man.          That was a racist statement in          19   incidents?
     20   its context and the way he put that out there to                    20          A.       Yes.
     21   me, so...                                                           21          Q.       And -- but when you said -- if I
     22          Q.         That was your impression of what he               22   represented to you the word veracity means
     23   said?                                                               23   truthfulness, when you said nothing veracity, you
     24          A.         That's what he said in general.                   24   weren't talking about untruthful stuff with Byron
     25          Q.         And you told me what he said                      25   Shropshire specifically; correct?


                                                                    183                                                                 185
      1   earlier, you wrote it down in your EEOC?                            1           A.       Oh, yeah.   No.
      2           A.         Right.     Right.                                2           Q.       Okay.   You talked about your
      3           Q.         So you think Mr. Naliborski is the               3    embarrassment and humiliation and having been
      4   racist?                                                             4    embarrassed by being jobless; is that correct?
      5           A.         I did not say he's a racist.          That       5           A.       That's correct.
      6   comment was a racist style comment in my opinion.                   6           Q.       Is there any degree of embarrassment
      7           Q.         Okay.                                            7    and humiliation associated with being the lone
      8           A.         Not him.                                         8    black man fired behind similar conduct in a
      9           Q.         Are you prepared to say under oath               9    workplace full of white people who weren't fired?
     10   that you think Mr. Naliborski is a racist?                          10                   MR. HORNBACK:     Objection to the
     11                      MR. BARNETT:        Objection, asked and         11   form.
     12   answered.                                                           12          Q.       You can answer.
     13           Q.         You can answer again.          Do you think      13          A.       That definitely plays a big role
     14   he's a racist or not is all I'm asking?                             14   when you say that you were the only -- it
     15           A.         I don't know him to form an opinion              15   definitely was in the mindset.       There's no other
     16   whether they're racist or not.                                      16   reason absent that reason I would have been still
     17                      MR. HORNBACK:        Okay.    All right.     I   17   there.
     18   think that's all the questions I have at this                       18          Q.       Were you embarrassed and humiliated
     19   time.        I don't know if your counsel will have                 19   when you were walked out or walking out the day
     20   questions or not.                                                   20   that you were let go?
     21                      MR. BARNETT:        I've got some                21          A.       Definitely then.
     22   questions.                                                          22          Q.       Or rather the day that you were
     23                      MR. HORNBACK:        Okay.                       23   fired.      Were you embarrassed or humiliated, you
     24                                                                       24   know, after that when you talked with current or
     25                               EXAMINATION                             25   former employees of Marathon?



                                                  Certified Court Reporters
                                                        502-648-6390                                               EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 48 of 49 - Page ID#: 10/4/2018
                                                                               108

                                                              186                                                          188
      1        A.        Yes, sir.                                   1        A.       Marathon's computer.
      2        Q.        Do you continue to be embarrassed           2        Q.       Marathon's computer.      But you can't
      3   and humiliated based on your treatment based on            3   get on Marathon's computer from your house?
      4   the color of your skin?                                    4        A.       No.
      5        A.        Yes, I do.                                  5        Q.       So if they reflect that you did any
      6        Q.        And I want to go to Exhibit 12,             6   training on December 29th of 2012, that would be
      7   Bates stamp Marathon 107 or beginning of Bates             7   inaccurate?
      8   stamp Marathon 107.       These are, I'm assuming          8        A.       It would be inaccurate.
      9   because the way testimony has been right that              9                 MR. BARNETT:    Okay.    That's all the
     10   these are training reports from Marathon; is that         10   questions I have.
     11   accurate that that's what they are?                       11

     12        A.        Yes, they are.                             12                     FURTHER EXAMINATION
     13        Q.        The date of the incident that led to       13

     14   your firing was December 26th of 2012; right?             14   BY MR. HORNBACK:
     15        A.        That's correct.                            15        Q.       Let me ask you a question.      Do you
     16        Q.        What day were you actually fired?          16   still have embarrassment or humiliation from it
     17        A.        January the 3rd, 2013.                     17   being broadcast in your community that you
     18        Q.        After the incident December 26th,          18   adulterated a drug test while you were a fire
     19   did you come to work the next day?                        19   department employee?    Does that still affect you
     20        A.        No, sir.                                   20   today?
     21        Q.        How many days was it is until you          21        A.       I feel ashamed still.
     22   came back to Marathon?                                    22        Q.       And you mentioned that was
     23        A.        Four days.     I was let go the 26th       23   publicized on at least the TV station; correct?
     24   and I came back the 1st -- let's see, let me get          24        A.       Newspaper.
     25   that right.    Four-day drop, so 26th, 27th, 28th,        25        Q.       Newspaper.


                                                              187                                                          189
      1   29th, 30th, 31st.     I came back the 31st.               1        A.        I don't remember seeing it on TV.
      2        Q.        What do you mean a four-day drop?          2        Q.        Okay.   I'm sorry, the newspaper.    Do
      3        A.        That's terminology for Marathon's          3    you still think about that when you're around
      4   long break after...                                       4    town, wondering if people know that about you?
      5        Q.        A long break after what?                   5        A.        No.
      6        A.        Like, say, shift work and after you        6        Q.        Okay.   How was that -- when you were
      7   do I guess a calendar month of 20 days, you get a         7    found guilty of adulterating the drug test, did
      8   4-day break.                                              8    you lose sleep?
      9        Q.        So it wasn't like you'd put in for         9                  MR. BARNETT:   Object.    I don't
     10   special vacation those days?                              10   believe he was found guilty.
     11        A.        No.                                        11                 THE WITNESS:   Of nothing.
     12        Q.        It wasn't like you were told to stay       12       Q.        When you were suspended for six
     13   home because of the incident?                             13   months after Civil Service Commission found that
     14        A.        No.                                        14   you did in fact adulterate a drug test, did you
     15        Q.        But you were home on a four-day            15   lose sleep at all?
     16   break?                                                    16       A.        Yes, I did.
     17        A.        Four-day break.                            17       Q.        Did it affect your ability to eat?
     18        Q.        And so if these records reflect you        18       A.        Sitting here today I would say no,
     19   completed self-study trainings on December 29th,          19   but back then it probably did.
     20   you would have been home those days?                      20       Q.        Did you have to explain it to your
     21        A.        I would have been home those days.         21   children?
     22        Q.        Can you access these self-study            22       A.        No.
     23   trainings from home?                                      23                 MR. BARNETT:   Objection, asked and
     24        A.        No.                                        24   answered.
     25        Q.        Are they done on the computer?             25       Q.        I'm sorry, I just didn't hear.



                                           Certified Court Reporters
                                                 502-648-6390                                         EXHIBIT 1
Case: 0:18-cv-00015-HRW
   Gary    Turner       Doc #: 11-2 Filed: 12/17/18 Page: 49 of 49 - Page ID#: 10/4/2018
                                                                               109

                                                                190
      1           A.         I said, no, I didn't.
      2           Q.         You didn't explain it to your kids?
      3           A.         No.
      4           Q.         Was there a reason why you didn't
      5   tell them?
      6           A.         No need to tell them, I guess.
      7           Q.         Did they know -- I mean, were you at
      8   home for six months?
      9           A.         They were young at that time.
     10           Q.         Were you at home for six months?
     11           A.         Yes.
     12           Q.         Did they ever ask you why daddy is
     13   home rather than at work?
     14           A.         I guess, yes.    Not like you're
     15   saying where they asked that, but I guess they
     16   could have noticed I'm home because the fire
     17   department has 24-hour shifts, so -- but they
     18   never asked that.
     19                      MR. HORNBACK:    Okay.   I think that's
     20   all I have.
     21                      MR. BARNETT:    That's all I've got.
     22                      MR. HORNBACK:    Thank you for being
     23   here.        We appreciate it.
     24                (DEPOSITION CONCLUDED AT 1:50 P.M.)
     25




                                                                191
          STATE OF KENTUCKY   )(
          COUNTY OF JEFFERSON )(

                     I, CATHERINE SHAY, Notary Public,
          State of Kentucky at Large, hereby certify that
          the foregoing deposition was taken at the time and
          place stated in the caption; that the appearances
          were as set forth in the caption; that prior to
          giving the testimony the witness was first duly
          sworn by me; that said testimony was taken down by
          me in stenographic notes and thereafter reduced
          under my supervision to the foregoing typewritten
          pages; and that said typewritten transcript is a
          true, accurate and complete record of my
          stenographic notes so taken.
                     I further certify that I am not
          related by blood or marriage to any of the parties
          hereto and that I have no interest in the outcome
          of the captioned case.
                     My commission as Notary Public expires
          March 6, 2019.
                     Given under my hand this the _____day
          of ________, 2018, at Louisville, Kentucky.
                                  ______________________
                                  CATHERINE SHAY
                                  NOTARY PUBLIC




                                              Certified Court Reporters
                                                    502-648-6390          EXHIBIT 1
